
	
		111th CONGRESS
		2d Session
		S. 510
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Federal Food, Drug, and
		  Cosmetic Act with respect to the safety of the food supply.
	
	
		1.Short title; references; table of
			 contents
			(a)Short titleThis Act may be cited as the
			 FDA Food Safety Modernization
			 Act.
			(b)ReferencesExcept as otherwise specified, whenever in
			 this Act an amendment is expressed in terms of an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			(c)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				references; table of contents.
					TITLE I—Improving capacity to prevent food safety
				problems
					Sec. 101. Inspections of records.
					Sec. 102. Registration of food facilities.
					Sec. 103. Hazard analysis and risk-based preventive
				controls.
					Sec. 104. Performance standards.
					Sec. 105. Standards for produce safety.
					Sec. 106. Protection against intentional
				adulteration.
					Sec. 107. Authority to collect fees.
					Sec. 108. National agriculture and food defense
				strategy.
					Sec. 109. Food and Agriculture Coordinating
				Councils.
					Sec. 110. Building domestic capacity.
					Sec. 111. Sanitary transportation of food.
					Sec. 112. Food allergy and anaphylaxis management.
					Sec. 113. New dietary ingredients.
					Sec. 114. Requirement for guidance relating to post harvest
				processing of raw oysters.
					Sec. 115. Port shopping.
					Sec. 116. Alcohol-related facilities.
					TITLE II—Improving capacity to detect and respond to food safety
				problems
					Sec. 201. Targeting of inspection resources for domestic
				facilities, foreign facilities, and ports of entry; annual report.
					Sec. 202. Laboratory accreditation for analyses of
				foods.
					Sec. 203. Integrated consortium of laboratory
				networks.
					Sec. 204. Enhancing tracking and tracing of food and
				recordkeeping.
					Sec. 205. Surveillance.
					Sec. 206. Mandatory recall authority.
					Sec. 207. Administrative detention of food.
					Sec. 208. Decontamination and disposal standards and
				plans.
					Sec. 209. Improving the training of State, local, territorial,
				and tribal food safety officials.
					Sec. 210. Enhancing food safety.
					Sec. 211. Improving the reportable food registry.
					TITLE III—Improving the safety of imported food
					Sec. 301. Foreign supplier verification program.
					Sec. 302. Voluntary qualified importer program.
					Sec. 303. Authority to require import certifications for
				food.
					Sec. 304. Prior notice of imported food shipments.
					Sec. 305. Building capacity of foreign governments with respect
				to food safety.
					Sec. 306. Inspection of foreign food facilities.
					Sec. 307. Accreditation of third-party auditors.
					Sec. 308. Foreign offices of the Food and Drug
				Administration.
					Sec. 309. Smuggled food.
					TITLE IV—Miscellaneous provisions
					Sec. 401. Funding for food safety.
					Sec. 402. Employee protections.
					Sec. 403. Jurisdiction; authorities.
					Sec. 404. Compliance with international agreements.
					Sec. 405. Determination of budgetary effects.
				
			IImproving capacity to prevent food safety
			 problems
			101.Inspections of records
				(a)In generalSection 414(a) (21 U.S.C. 350c(a)) is
			 amended—
					(1)by striking the heading and all that
			 follows through of food is and inserting the following:
			 “Records
			 inspection.—
						
							(1)Adulterated foodIf the Secretary has a reasonable belief
				that an article of food, and any other article of food that the Secretary
				reasonably believes is likely to be affected in a similar manner,
				is
							;
					(2)by inserting , and to any other
			 article of food that the Secretary reasonably believes is likely to be affected
			 in a similar manner, after relating to such
			 article;
					(3)by striking the last sentence; and
					(4)by inserting at the end the
			 following:
						
							(2)Use of or exposure to food of
				concernIf the Secretary
				believes that there is a reasonable probability that the use of or exposure to
				an article of food, and any other article of food that the Secretary reasonably
				believes is likely to be affected in a similar manner, will cause serious
				adverse health consequences or death to humans or animals, each person
				(excluding farms and restaurants) who manufactures, processes, packs,
				distributes, receives, holds, or imports such article shall, at the request of
				an officer or employee duly designated by the Secretary, permit such officer or
				employee, upon presentation of appropriate credentials and a written notice to
				such person, at reasonable times and within reasonable limits and in a
				reasonable manner, to have access to and copy all records relating to such
				article and to any other article of food that the Secretary reasonably believes
				is likely to be affected in a similar manner, that are needed to assist the
				Secretary in determining whether there is a reasonable probability that the use
				of or exposure to the food will cause serious adverse health consequences or
				death to humans or animals.
							(3)ApplicationThe requirement under paragraphs (1) and
				(2) applies to all records relating to the manufacture, processing, packing,
				distribution, receipt, holding, or importation of such article maintained by or
				on behalf of such person in any format (including paper and electronic formats)
				and at any
				location.
							.
					(b)Conforming amendmentSection 704(a)(1)(B) (21 U.S.C.
			 374(a)(1)(B)) is amended by striking section 414 when and all
			 that follows through subject to and inserting section
			 414, when the standard for records inspection under paragraph (1) or (2) of
			 section 414(a) applies, subject to.
				102.Registration of food facilities
				(a)Updating of food category regulations;
			 biennial registration renewalSection 415(a) (21 U.S.C. 350d(a)) is
			 amended—
					(1)in paragraph (2), by—
						(A)striking conducts business
			 and and inserting conducts business, the e-mail address for the
			 contact person of the facility or, in the case of a foreign facility, the
			 United States agent for the facility, and; and
						(B)inserting , or any other food
			 categories as determined appropriate by the Secretary, including by
			 guidance after Code of Federal Regulations;
						(2)by redesignating paragraphs (3) and (4) as
			 paragraphs (4) and (5), respectively; and
					(3)by inserting after paragraph (2) the
			 following:
						
							(3)Biennial registration renewalDuring the period beginning on October 1
				and ending on December 31 of each even-numbered year, a registrant that has
				submitted a registration under paragraph (1) shall submit to the Secretary a
				renewal registration containing the information described in paragraph (2). The
				Secretary shall provide for an abbreviated registration renewal process for any
				registrant that has not had any changes to such information since the
				registrant submitted the preceding registration or registration renewal for the
				facility
				involved.
							.
					(b)Suspension of registration
					(1)In generalSection 415 (21 U.S.C. 350d) is
			 amended—
						(A)in subsection (a)(2), by inserting after
			 the first sentence the following: The registration shall contain an
			 assurance that the Secretary will be permitted to inspect such facility at the
			 times and in the manner permitted by this Act.;
						(B)by redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively; and
						(C)by inserting after subsection (a) the
			 following:
							
								(b)Suspension of registration
									(1)In generalIf the Secretary determines that food
				manufactured, processed, packed, received, or held by a facility registered
				under this section has a reasonable probability of causing serious adverse
				health consequences or death to humans or animals, the Secretary may by order
				suspend the registration of a facility—
										(A)that created, caused, or was otherwise
				responsible for such reasonable probability; or
										(B)(i)that knew of, or had reason to know of,
				such reasonable probability; and
											(ii)packed, received, or held such food.
											(2)Hearing on suspensionThe Secretary shall provide the registrant
				subject to an order under paragraph (1) with an opportunity for an informal
				hearing, to be held as soon as possible but not later than 2 business days
				after the issuance of the order or such other time period, as agreed upon by
				the Secretary and the registrant, on the actions required for reinstatement of
				registration and why the registration that is subject to suspension should be
				reinstated. The Secretary shall reinstate a registration if the Secretary
				determines, based on evidence presented, that adequate grounds do not exist to
				continue the suspension of the registration.
									(3)Post-hearing corrective action plan;
				vacating of order
										(A)Corrective action planIf, after providing opportunity for an
				informal hearing under paragraph (2), the Secretary determines that the
				suspension of registration remains necessary, the Secretary shall require the
				registrant to submit a corrective action plan to demonstrate how the registrant
				plans to correct the conditions found by the Secretary. The Secretary shall
				review such plan not later than 14 days after the submission of the corrective
				action plan or such other time period as determined by the Secretary.
										(B)Vacating of orderUpon a determination by the Secretary that
				adequate grounds do not exist to continue the suspension actions required by
				the order, or that such actions should be modified, the Secretary shall
				promptly vacate the order and reinstate the registration of the facility
				subject to the order or modify the order, as appropriate.
										(4)Effect of suspensionIf the registration of a facility is
				suspended under this subsection, no person shall import or export food into the
				United States from such facility, offer to import or export food into the
				United States from such facility, or otherwise introduce food from such
				facility into interstate or intrastate commerce in the United States.
									(5)Regulations
										(A)In generalThe Secretary shall promulgate regulations
				to implement this subsection. The Secretary may promulgate such regulations on
				an interim final basis.
										(B)Registration requirementThe Secretary may require that registration
				under this section be submitted in an electronic format. Such requirement may
				not take effect before the date that is 5 years after the date of enactment of
				the FDA Food Safety Modernization
				Act.
										(6)Application dateFacilities shall be subject to the
				requirements of this subsection beginning on the earlier of—
										(A)the date on which the Secretary issues
				regulations under paragraph (5); or
										(B)180 days after the date of enactment of the
				FDA Food Safety Modernization Act.
										(7)No delegationThe authority conferred by this subsection
				to issue an order to suspend a registration or vacate an order of suspension
				shall not be delegated to any officer or employee other than the
				Commissioner.
									.
						(2)Small entity compliance policy
			 guideNot later than 180 days
			 after the issuance of the regulations promulgated under section 415(b)(5) of
			 the Federal Food, Drug, and Cosmetic Act (as added by this section), the
			 Secretary shall issue a small entity compliance policy guide setting forth in
			 plain language the requirements of such regulations to assist small entities in
			 complying with registration requirements and other activities required under
			 such section.
					(3)Imported foodSection 801(l) (21 U.S.C. 381(l)) is
			 amended by inserting (or for which a registration has been suspended
			 under such section) after section 415.
					(c)Clarification of intent
					(1)Retail food establishmentThe Secretary shall amend the definition of
			 the term retail food establishment in section in 1.227(b)(11) of
			 title 21, Code of Federal Regulations to clarify that, in determining the
			 primary function of an establishment or a retail food establishment under such
			 section, the sale of food products directly to consumers by such establishment
			 and the sale of food directly to consumers by such retail food establishment
			 include—
						(A)the sale of such food products or food
			 directly to consumers by such establishment at a roadside stand or farmers’
			 market where such stand or market is located other than where the food was
			 manufactured or processed;
						(B)the sale and distribution of such food
			 through a community supported agriculture program; and
						(C)the sale and distribution of such food at
			 any other such direct sales platform as determined by the Secretary.
						(2)DefinitionsFor purposes of paragraph (1)—
						(A)the term community supported
			 agriculture program has the same meaning given the term community
			 supported agriculture (CSA) program in section 249.2 of title 7, Code
			 of Federal Regulations (or any successor regulation); and
						(B)the term consumer does not
			 include a business.
						(d)Conforming amendments
					(1)Section 301(d) (21 U.S.C. 331(d)) is
			 amended by inserting 415, after 404,.
					(2)Section 415(d), as redesignated by
			 subsection (b), is amended by adding at the end before the period for a
			 facility to be registered, except with respect to the reinstatement of a
			 registration that is suspended under subsection (b).
					103.Hazard analysis and risk-based preventive
			 controls
				(a)In generalChapter IV (21 U.S.C. 341 et seq.) is
			 amended by adding at the end the following:
					
						418.Hazard analysis and risk-based preventive
				controls
							(a)In generalThe owner, operator, or agent in charge of
				a facility shall, in accordance with this section, evaluate the hazards that
				could affect food manufactured, processed, packed, or held by such facility,
				identify and implement preventive controls to significantly minimize or prevent
				the occurrence of such hazards and provide assurances that such food is not
				adulterated under section 402 or misbranded under section 403(w), monitor the
				performance of those controls, and maintain records of this monitoring as a
				matter of routine practice.
							(b)Hazard analysisThe owner, operator, or agent in charge of
				a facility shall—
								(1)identify and evaluate known or reasonably
				foreseeable hazards that may be associated with the facility, including—
									(A)biological, chemical, physical, and
				radiological hazards, natural toxins, pesticides, drug residues, decomposition,
				parasites, allergens, and unapproved food and color additives; and
									(B)hazards that occur naturally, or may be
				unintentionally introduced; and
									(2)identify and evaluate hazards that may be
				intentionally introduced, including by acts of terrorism; and
								(3)develop a written analysis of the
				hazards.
								(c)Preventive controlsThe owner, operator, or agent in charge of
				a facility shall identify and implement preventive controls, including at
				critical control points, if any, to provide assurances that—
								(1)hazards identified in the hazard analysis
				conducted under subsection (b)(1) will be significantly minimized or
				prevented;
								(2)any hazards identified in the hazard
				analysis conducted under subsection (b)(2) will be significantly minimized or
				prevented and addressed, consistent with section 420, as applicable; and
								(3)the food manufactured, processed, packed,
				or held by such facility will not be adulterated under section 402 or
				misbranded under section 403(w).
								(d)Monitoring of effectivenessThe owner, operator, or agent in charge of
				a facility shall monitor the effectiveness of the preventive controls
				implemented under subsection (c) to provide assurances that the outcomes
				described in subsection (c) shall be achieved.
							(e)Corrective actionsThe owner, operator, or agent in charge of
				a facility shall establish procedures to ensure that, if the preventive
				controls implemented under subsection (c) are not properly implemented or are
				found to be ineffective—
								(1)appropriate action is taken to reduce the
				likelihood of recurrence of the implementation failure;
								(2)all affected food is evaluated for safety;
				and
								(3)all affected food is prevented from
				entering into commerce if the owner, operator or agent in charge of such
				facility cannot ensure that the affected food is not adulterated under section
				402 or misbranded under section 403(w).
								(f)VerificationThe owner, operator, or agent in charge of
				a facility shall verify that—
								(1)the preventive controls implemented under
				subsection (c) are adequate to control the hazards identified under subsection
				(b);
								(2)the owner, operator, or agent is conducting
				monitoring in accordance with subsection (d);
								(3)the owner, operator, or agent is making
				appropriate decisions about corrective actions taken under subsection
				(e);
								(4)the preventive controls implemented under
				subsection (c) are effectively and significantly minimizing or preventing the
				occurrence of identified hazards, including through the use of environmental
				and product testing programs and other appropriate means; and
								(5)there is documented, periodic reanalysis of
				the plan under subsection (i) to ensure that the plan is still relevant to the
				raw materials, conditions and processes in the facility, and new and emerging
				threats.
								(g)RecordkeepingThe owner, operator, or agent in charge of
				a facility shall maintain, for not less than 2 years, records documenting the
				monitoring of the preventive controls implemented under subsection (c),
				instances of nonconformance material to food safety, the results of testing and
				other appropriate means of verification under subsection (f)(4), instances when
				corrective actions were implemented, and the efficacy of preventive controls
				and corrective actions.
							(h)Written plan and
				documentationThe owner,
				operator, or agent in charge of a facility shall prepare a written plan that
				documents and describes the procedures used by the facility to comply with the
				requirements of this section, including analyzing the hazards under subsection
				(b) and identifying the preventive controls adopted under subsection (c) to
				address those hazards. Such written plan, together with the documentation
				described in subsection (g), shall be made promptly available to a duly
				authorized representative of the Secretary upon oral or written request.
							(i)Requirement To reanalyzeThe owner, operator, or agent in charge of
				a facility shall conduct a reanalysis under subsection (b) whenever a
				significant change is made in the activities conducted at a facility operated
				by such owner, operator, or agent if the change creates a reasonable potential
				for a new hazard or a significant increase in a previously identified hazard or
				not less frequently than once every 3 years, whichever is earlier. Such
				reanalysis shall be completed and additional preventive controls needed to
				address the hazard identified, if any, shall be implemented before the change
				in activities at the facility is operative. Such owner, operator, or agent
				shall revise the written plan required under subsection (h) if such a
				significant change is made or document the basis for the conclusion that no
				additional or revised preventive controls are needed. The Secretary may require
				a reanalysis under this section to respond to new hazards and developments in
				scientific understanding, including, as appropriate, results from the
				Department of Homeland Security biological, chemical, radiological, or other
				terrorism risk assessment.
							(j)Exemption for seafood, juice, and low-acid
				canned food facilities subject to HACCP
								(1)In generalThis section shall not apply to a facility
				if the owner, operator, or agent in charge of such facility is required to
				comply with, and is in compliance with, 1 of the following standards and
				regulations with respect to such facility:
									(A)The Seafood Hazard Analysis Critical
				Control Points Program of the Food and Drug Administration.
									(B)The Juice Hazard Analysis Critical Control
				Points Program of the Food and Drug Administration.
									(C)The Thermally Processed Low-Acid Foods
				Packaged in Hermetically Sealed Containers standards of the Food and Drug
				Administration (or any successor standards).
									(2)ApplicabilityThe exemption under paragraph (1)(C) shall
				apply only with respect to microbiological hazards that are regulated under the
				standards for Thermally Processed Low-Acid Foods Packaged in Hermetically
				Sealed Containers under part 113 of chapter 21, Code of Federal Regulations (or
				any successor regulations).
								(k)Exception for activities of facilities
				subject to section 419This
				section shall not apply to activities of a facility that are subject to section
				419.
							(l)Modified requirements for qualified
				facilities
								(1)Qualified facilities
									(A)In generalA facility is a qualified facility for
				purposes of this subsection if the facility meets the conditions under
				subparagraph (B) or (C).
									(B)Very small businessA facility is a qualified facility under
				this subparagraph—
										(i)if the facility, including any subsidiary
				or affiliate of the facility, is, collectively, a very small business (as
				defined in the regulations promulgated under subsection (n)); and
										(ii)in the case where the facility is a
				subsidiary or affiliate of an entity, if such subsidiaries or affiliates, are,
				collectively, a very small business (as so defined).
										(C)Limited annual monetary value of
				sales
										(i)In generalA facility is a qualified facility under
				this subparagraph if clause (ii) applies—
											(I)to the facility, including any subsidiary
				or affiliate of the facility, collectively; and
											(II)to the subsidiaries or affiliates,
				collectively, of any entity of which the facility is a subsidiary or
				affiliate.
											(ii)Average annual monetary valueThis clause applies if—
											(I)during the 3-year period preceding the
				applicable calendar year, the average annual monetary value of the food
				manufactured, processed, packed, or held at such facility (or the collective
				average annual monetary value of such food at any subsidiary or affiliate, as
				described in clause (i)) that is sold directly to qualified end-users during
				such period exceeded the average annual monetary value of the food
				manufactured, processed, packed, or held at such facility (or the collective
				average annual monetary value of such food at any subsidiary or affiliate, as
				so described) sold by such facility (or collectively by any such subsidiary or
				affiliate) to all other purchasers during such period; and
											(II)the average annual monetary value of all
				food sold by such facility (or the collective average annual monetary value of
				such food sold by any subsidiary or affiliate, as described in clause (i))
				during such period was less than $500,000, adjusted for inflation.
											(2)ExemptionA qualified facility—
									(A)shall not be subject to the requirements
				under subsections (a) through (i) and subsection (n) in an applicable calendar
				year; and
									(B)shall submit to the Secretary—
										(i)(I)documentation that demonstrates that the
				owner, operator, or agent in charge of the facility has identified potential
				hazards associated with the food being produced, is implementing preventive
				controls to address the hazards, and is monitoring the preventive controls to
				ensure that such controls are effective; or
											(II)documentation (which may include licenses,
				inspection reports, certificates, permits, credentials, certification by an
				appropriate agency (such as a State department of agriculture), or other
				evidence of oversight), as specified by the Secretary, that the facility is in
				compliance with State, local, county, or other applicable non-Federal food
				safety law; and
											(ii)documentation, as specified by the
				Secretary in a guidance document issued not later than 1 year after the date of
				enactment of this section, that the facility is a qualified facility under
				paragraph (1)(B) or (1)(C).
										(3)Withdrawal; rule of construction
									(A)In generalIn the event of an active investigation of
				a foodborne illness outbreak that is directly linked to a qualified facility
				subject to an exemption under this subsection, or if the Secretary determines
				that it is necessary to protect the public health and prevent or mitigate a
				foodborne illness outbreak based on conduct or conditions associated with a
				qualified facility that are material to the safety of the food manufactured,
				processed, packed, or held at such facility, the Secretary may withdraw the
				exemption provided to such facility under this subsection.
									(B)Rule of constructionNothing in this subsection shall be
				construed to expand or limit the inspection authority of the Secretary.
									(4)DefinitionsIn this subsection:
									(A)AffiliateThe term affiliate means any
				facility that controls, is controlled by, or is under common control with
				another facility.
									(B)Qualified end-userThe term qualified end-user,
				with respect to a food, means—
										(i)the consumer of the food; or
										(ii)a restaurant or retail food establishment
				(as those terms are defined by the Secretary for purposes of section 415)
				that—
											(I)is located—
												(aa)in the same State as the qualified facility
				that sold the food to such restaurant or establishment; or
												(bb)not more than 275 miles from such facility;
				and
												(II)is purchasing the food for sale directly to
				consumers at such restaurant or retail food establishment.
											(C)ConsumerFor purposes of subparagraph (B), the term
				consumer does not include a business.
									(D)SubsidiaryThe term subsidiary means any
				company which is owned or controlled directly or indirectly by another
				company.
									(5)Study
									(A)In generalThe Secretary, in consultation with the
				Secretary of Agriculture, shall conduct a study of the food processing sector
				regulated by the Secretary to determine—
										(i)the distribution of food production by type
				and size of operation, including monetary value of food sold;
										(ii)the proportion of food produced by each
				type and size of operation;
										(iii)the number and types of food facilities
				co-located on farms, including the number and proportion by commodity and by
				manufacturing or processing activity;
										(iv)the incidence of foodborne illness
				originating from each size and type of operation and the type of food
				facilities for which no reported or known hazard exists; and
										(v)the effect on foodborne illness risk
				associated with commingling, processing, transporting, and storing food and raw
				agricultural commodities, including differences in risk based on the scale and
				duration of such activities.
										(B)SizeThe results of the study conducted under
				subparagraph (A) shall include the information necessary to enable the
				Secretary to define the terms small business and very small
				business, for purposes of promulgating the regulation under subsection
				(n). In defining such terms, the Secretary shall include consideration of
				harvestable acres, income, the number of employees, and the volume of food
				harvested.
									(C)Submission of reportNot later than 18 months after the date of
				enactment the FDA Food Safety Modernization Act, the Secretary shall submit to
				Congress a report that describes the results of the study conducted under
				subparagraph (A).
									(6)No preemptionNothing in this subsection preempts State,
				local, county, or other non-Federal law regarding the safe production of food.
				Compliance with this subsection shall not relieve any person from liability at
				common law or under State statutory law.
								(7)Notification to consumers
									(A)In generalA qualified facility that is exempt from
				the requirements under subsections (a) through (i) and subsection (n) and does
				not prepare documentation under paragraph (2)(B)(i)(I) shall—
										(i)with respect to a food for which a food
				packaging label is required by the Secretary under any other provision of this
				Act, include prominently and conspicuously on such label the name and business
				address of the facility where the food was manufactured or processed; or
										(ii)with respect to a food for which a food
				packaging label is not required by the Secretary under any other provisions of
				this Act, prominently and conspicuously display, at the point of purchase, the
				name and business address of the facility where the food was manufactured or
				processed, on a label, poster, sign, placard, or documents delivered
				contemporaneously with the food in the normal course of business, or, in the
				case of Internet sales, in an electronic notice.
										(B)No additional labelSubparagraph (A) does not provide authority
				to the Secretary to require a label that is in addition to any label required
				under any other provision of this Act.
									(m)Authority with respect to certain
				facilitiesThe Secretary may,
				by regulation, exempt or modify the requirements for compliance under this
				section with respect to facilities that are solely engaged in the production of
				food for animals other than man, the storage of raw agricultural commodities
				(other than fruits and vegetables) intended for further distribution or
				processing, or the storage of packaged foods that are not exposed to the
				environment.
							(n)Regulations
								(1)In generalNot later than 18 months after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall promulgate
				regulations—
									(A)to establish science-based minimum
				standards for conducting a hazard analysis, documenting hazards, implementing
				preventive controls, and documenting the implementation of the preventive
				controls under this section; and
									(B)to define, for purposes of this section,
				the terms small business and very small business,
				taking into consideration the study described in subsection (l)(5).
									(2)CoordinationIn promulgating the regulations under
				paragraph (1)(A), with regard to hazards that may be intentionally introduced,
				including by acts of terrorism, the Secretary shall coordinate with the
				Secretary of Homeland Security, as appropriate.
								(3)ContentThe regulations promulgated under paragraph
				(1)(A) shall—
									(A)provide sufficient flexibility to be
				practicable for all sizes and types of facilities, including small businesses
				such as a small food processing facility co-located on a farm;
									(B)comply with chapter 35 of title 44, United
				States Code (commonly known as the Paperwork Reduction Act),
				with special attention to minimizing the burden (as defined in section 3502(2)
				of such Act) on the facility, and collection of information (as defined in
				section 3502(3) of such Act), associated with such regulations;
									(C)acknowledge differences in risk and
				minimize, as appropriate, the number of separate standards that apply to
				separate foods; and
									(D)not require a facility to hire a consultant
				or other third party to identify, implement, certify, or audit preventative
				controls, except in the case of negotiated enforcement resolutions that may
				require such a consultant or third party.
									(4)Rule of constructionNothing in this subsection shall be
				construed to provide the Secretary with the authority to prescribe specific
				technologies, practices, or critical controls for an individual
				facility.
								(5)ReviewIn promulgating the regulations under
				paragraph (1)(A), the Secretary shall review regulatory hazard analysis and
				preventive control programs in existence on the date of enactment of the
				FDA Food Safety Modernization
				Act, including the Grade A Pasteurized Milk
				Ordinance to ensure that such regulations are consistent, to the extent
				practicable, with applicable domestic and internationally-recognized standards
				in existence on such date.
								(o)DefinitionsFor purposes of this section:
								(1)Critical control pointThe term critical control
				point means a point, step, or procedure in a food process at which
				control can be applied and is essential to prevent or eliminate a food safety
				hazard or reduce such hazard to an acceptable level.
								(2)FacilityThe term facility means a
				domestic facility or a foreign facility that is required to register under
				section 415.
								(3)Preventive controlsThe term preventive controls
				means those risk-based, reasonably appropriate procedures, practices, and
				processes that a person knowledgeable about the safe manufacturing, processing,
				packing, or holding of food would employ to significantly minimize or prevent
				the hazards identified under the hazard analysis conducted under subsection (b)
				and that are consistent with the current scientific understanding of safe food
				manufacturing, processing, packing, or holding at the time of the analysis.
				Those procedures, practices, and processes may include the following:
									(A)Sanitation procedures for food contact
				surfaces and utensils and food-contact surfaces of equipment.
									(B)Supervisor, manager, and employee hygiene
				training.
									(C)An environmental monitoring program to
				verify the effectiveness of pathogen controls in processes where a food is
				exposed to a potential contaminant in the environment.
									(D)A food allergen control program.
									(E)A recall plan.
									(F)Current Good Manufacturing Practices
				(cGMPs) under part 110 of title 21, Code of Federal Regulations (or any
				successor regulations).
									(G)Supplier verification activities that
				relate to the safety of
				food.
									.
				(b)Guidance documentThe Secretary shall issue a guidance
			 document related to the regulations promulgated under subsection (b)(1) with
			 respect to the hazard analysis and preventive controls under section 418 of the
			 Federal Food, Drug, and Cosmetic Act (as added by subsection (a)).
				(c)Rulemaking
					(1)Proposed rulemaking
						(A)In generalNot later than 9 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services (referred to
			 in this subsection as the Secretary) shall publish a notice of
			 proposed rulemaking in the Federal Register to promulgate regulations with
			 respect to—
							(i)activities that constitute on-farm packing
			 or holding of food that is not grown, raised, or consumed on such farm or
			 another farm under the same ownership for purposes of section 415 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d), as amended by this Act;
			 and
							(ii)activities that constitute on-farm
			 manufacturing or processing of food that is not consumed on that farm or on
			 another farm under common ownership for purposes of such section 415.
							(B)ClarificationThe rulemaking described under subparagraph
			 (A) shall enhance the implementation of such section 415 and clarify the
			 activities that are included as part of the definition of the term
			 facility under such section 415. Nothing in this Act authorizes
			 the Secretary to modify the definition of the term facility
			 under such section.
						(C)Science-based risk analysisIn promulgating regulations under
			 subparagraph (A), the Secretary shall conduct a science-based risk analysis
			 of—
							(i)specific types of on-farm packing or
			 holding of food that is not grown, raised, or consumed on such farm or another
			 farm under the same ownership, as such packing and holding relates to specific
			 foods; and
							(ii)specific on-farm manufacturing and
			 processing activities as such activities relate to specific foods that are not
			 consumed on that farm or on another farm under common ownership.
							(D)Authority with respect to certain
			 facilities
							(i)In generalIn promulgating the regulations under
			 subparagraph (A), the Secretary shall consider the results of the science-based
			 risk analysis conducted under subparagraph (C), and shall exempt certain
			 facilities from the requirements in section 418 of the Federal Food, Drug, and
			 Cosmetic Act (as added by this section), including hazard analysis and
			 preventive controls, and the mandatory inspection frequency in section 421 of
			 such Act (as added by section 201), or modify the requirements in such sections
			 418 or 421, as the Secretary determines appropriate, if such facilities are
			 engaged only in specific types of on-farm manufacturing, processing, packing,
			 or holding activities that the Secretary determines to be low risk involving
			 specific foods the Secretary determines to be low risk.
							(ii)LimitationThe exemptions or modifications under
			 clause (i) shall not include an exemption from the requirement to register
			 under section 415 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d),
			 as amended by this Act, if applicable, and shall apply only to small businesses
			 and very small businesses, as defined in the regulation promulgated under
			 section 418(n) of the Federal Food, Drug, and Cosmetic Act (as added under
			 subsection (a)).
							(2)Final regulationsNot later than 9 months after the close of
			 the comment period for the proposed rulemaking under paragraph (1), the
			 Secretary shall adopt final rules with respect to—
						(A)activities that constitute on-farm packing
			 or holding of food that is not grown, raised, or consumed on such farm or
			 another farm under the same ownership for purposes of section 415 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d), as amended by this
			 Act;
						(B)activities that constitute on-farm
			 manufacturing or processing of food that is not consumed on that farm or on
			 another farm under common ownership for purposes of such section 415;
			 and
						(C)the requirements under sections 418 and 421
			 of the Federal Food, Drug, and Cosmetic Act, as added by this Act, from which
			 the Secretary may issue exemptions or modifications of the requirements for
			 certain types of facilities.
						(d)Small entity compliance policy
			 guideNot later than 180 days
			 after the issuance of the regulations promulgated under subsection (n) of
			 section 418 of the Federal Food, Drug, and Cosmetic Act (as added by subsection
			 (a)), the Secretary shall issue a small entity compliance policy guide setting
			 forth in plain language the requirements of such section 418 and this section
			 to assist small entities in complying with the hazard analysis and other
			 activities required under such section 418 and this section.
				(e)Prohibited actsSection 301 (21 U.S.C. 331) is amended by
			 adding at the end the following:
					
						(uu)The operation of a facility that
				manufactures, processes, packs, or holds food for sale in the United States if
				the owner, operator, or agent in charge of such facility is not in compliance
				with section
				418.
						.
				(f)No effect on HACCP
			 authoritiesNothing in the
			 amendments made by this section limits the authority of the Secretary under the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or the Public
			 Health Service Act (42 U.S.C. 201 et seq.) to revise, issue, or enforce Hazard
			 Analysis Critical Control programs and the Thermally Processed Low-Acid Foods
			 Packaged in Hermetically Sealed Containers standards.
				(g)Dietary supplementsNothing in the amendments made by this
			 section shall apply to any facility with regard to the manufacturing,
			 processing, packing, or holding of a dietary supplement that is in compliance
			 with the requirements of sections 402(g)(2) and 761 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 342(g)(2), 379aa–1).
				(h)Updating guidance relating to fish and
			 fisheries products hazards and controlsThe Secretary shall, not later than 180
			 days after the date of enactment of this Act, update the Fish and Fisheries
			 Products Hazards and Control Guidance to take into account advances in
			 technology that have occurred since the previous publication of such Guidance
			 by the Secretary.
				(i)Effective dates
					(1)General ruleThe amendments made by this section shall
			 take effect 18 months after the date of enactment of this Act.
					(2)Flexibility for small
			 businessesNotwithstanding
			 paragraph (1)—
						(A)the amendments made by this section shall
			 apply to a small business (as defined in the regulations promulgated under
			 section 418(n) of the Federal Food, Drug, and Cosmetic Act (as added by this
			 section)) beginning on the date that is 6 months after the effective date of
			 such regulations; and
						(B)the amendments made by this section shall
			 apply to a very small business (as defined in such regulations) beginning on
			 the date that is 18 months after the effective date of such regulations.
						104.Performance standards
				(a)In generalThe Secretary shall, in coordination with
			 the Secretary of Agriculture, not less frequently than every 2 years, review
			 and evaluate relevant health data and other relevant information, including
			 from toxicological and epidemiological studies and analyses, current Good
			 Manufacturing Practices issued by the Secretary relating to food, and relevant
			 recommendations of relevant advisory committees, including the Food Advisory
			 Committee, to determine the most significant foodborne contaminants.
				(b)Guidance documents and
			 regulationsBased on the
			 review and evaluation conducted under subsection (a), and when appropriate to
			 reduce the risk of serious illness or death to humans or animals or to prevent
			 adulteration of the food under section 402 of the Federal Food, Drug, or
			 Cosmetic Act (21 U.S.C. 342) or to prevent the spread by food of communicable
			 disease under section 361 of the Public Health Service Act (42 U.S.C. 264), the
			 Secretary shall issue contaminant-specific and science-based guidance
			 documents, including guidance documents regarding action levels, or
			 regulations. Such guidance, including guidance regarding action levels, or
			 regulations—
					(1)shall apply to products or product
			 classes;
					(2)shall, where appropriate, differentiate
			 between food for human consumption and food intended for consumption by animals
			 other than humans; and
					(3)shall not be written to be
			 facility-specific.
					(c)No duplication of effortsThe Secretary shall coordinate with the
			 Secretary of Agriculture to avoid issuing duplicative guidance on the same
			 contaminants.
				(d)ReviewThe Secretary shall periodically review and
			 revise, as appropriate, the guidance documents, including guidance documents
			 regarding action levels, or regulations promulgated under this section.
				105.Standards for produce safety
				(a)In generalChapter IV (21 U.S.C. 341 et seq.), as
			 amended by section 103, is amended by adding at the end the following:
					
						419.Standards for produce safety
							(a)Proposed rulemaking
								(1)In general
									(A)RulemakingNot later than 1 year after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary, in coordination with the
				Secretary of Agriculture and representatives of State departments of
				agriculture (including with regard to the national organic program established
				under the Organic Foods Production Act of 1990), and in consultation with the
				Secretary of Homeland Security, shall publish a notice of proposed rulemaking
				to establish science-based minimum standards for the safe production and
				harvesting of those types of fruits and vegetables, including specific mixes or
				categories of fruits and vegetables, that are raw agricultural commodities for
				which the Secretary has determined that such standards minimize the risk of
				serious adverse health consequences or death.
									(B)Determination by SecretaryWith respect to small businesses and very
				small businesses (as such terms are defined in the regulation promulgated under
				subparagraph (A)) that produce and harvest those types of fruits and vegetables
				that are raw agricultural commodities that the Secretary has determined are low
				risk and do not present a risk of serious adverse health consequences or death,
				the Secretary may determine not to include production and harvesting of such
				fruits and vegetables in such rulemaking, or may modify the applicable
				requirements of regulations promulgated pursuant to this section.
									(2)Public inputDuring the comment period on the notice of
				proposed rulemaking under paragraph (1), the Secretary shall conduct not less
				than 3 public meetings in diverse geographical areas of the United States to
				provide persons in different regions an opportunity to comment.
								(3)ContentThe proposed rulemaking under paragraph (1)
				shall—
									(A)provide sufficient flexibility to be
				applicable to various types of entities engaged in the production and
				harvesting of fruits and vegetables that are raw agricultural commodities,
				including small businesses and entities that sell directly to consumers, and be
				appropriate to the scale and diversity of the production and harvesting of such
				commodities;
									(B)include, with respect to growing,
				harvesting, sorting, packing, and storage operations, science-based minimum
				standards related to soil amendments, hygiene, packaging, temperature controls,
				animals in the growing area, and water;
									(C)consider hazards that occur naturally, may
				be unintentionally introduced, or may be intentionally introduced, including by
				acts of terrorism;
									(D)take into consideration, consistent with
				ensuring enforceable public health protection, conservation and environmental
				practice standards and policies established by Federal natural resource
				conservation, wildlife conservation, and environmental agencies;
									(E)in the case of production that is certified
				organic, not include any requirements that conflict with or duplicate the
				requirements of the national organic program established under the Organic
				Foods Production Act of 1990, while providing the same level of public health
				protection as the requirements under guidance documents, including guidance
				documents regarding action levels, and regulations under the
				FDA Food Safety Modernization
				Act; and
									(F)define, for purposes of this section, the
				terms small business and very small business
									(4)PrioritizationThe Secretary shall prioritize the
				implementation of the regulations under this section for specific fruits and
				vegetables that are raw agricultural commodities based on known risks which may
				include a history and severity of foodborne illness outbreaks.
								(b)Final regulation
								(1)In generalNot later than 1 year after the close of
				the comment period for the proposed rulemaking under subsection (a), the
				Secretary shall adopt a final regulation to provide for minimum science-based
				standards for those types of fruits and vegetables, including specific mixes or
				categories of fruits or vegetables, that are raw agricultural commodities,
				based on known safety risks, which may include a history of foodborne illness
				outbreaks.
								(2)Final regulationThe final regulation shall—
									(A)provide for coordination of education and
				enforcement activities by State and local officials, as designated by the
				Governors of the respective States or the appropriate elected State official as
				recognized by State statute; and
									(B)include a description of the variance
				process under subsection (c) and the types of permissible variances the
				Secretary may grant.
									(3)Flexibility for small
				businessesNotwithstanding
				paragraph (1)—
									(A)the regulations promulgated under this
				section shall apply to a small business (as defined in the regulation
				promulgated under subsection (a)(1)) after the date that is 1 year after the
				effective date of the final regulation under paragraph (1); and
									(B)the regulations promulgated under this
				section shall apply to a very small business (as defined in the regulation
				promulgated under subsection (a)(1)) after the date that is 2 years after the
				effective date of the final regulation under paragraph (1).
									(c)Criteria
								(1)In generalThe regulations adopted under subsection
				(b) shall—
									(A)set forth those procedures, processes, and
				practices that the Secretary determines to minimize the risk of serious adverse
				health consequences or death, including procedures, processes, and practices
				that the Secretary determines to be reasonably necessary to prevent the
				introduction of known or reasonably foreseeable biological, chemical, and
				physical hazards, including hazards that occur naturally, may be
				unintentionally introduced, or may be intentionally introduced, including by
				acts of terrorism, into fruits and vegetables, including specific mixes or
				categories of fruits and vegetables, that are raw agricultural commodities and
				to provide reasonable assurances that the produce is not adulterated under
				section 402;
									(B)provide sufficient flexibility to be
				practicable for all sizes and types of businesses, including small businesses
				such as a small food processing facility co-located on a farm;
									(C)comply with chapter 35 of title 44, United
				States Code (commonly known as the Paperwork Reduction Act),
				with special attention to minimizing the burden (as defined in section 3502(2)
				of such Act) on the business, and collection of information (as defined in
				section 3502(3) of such Act), associated with such regulations;
									(D)acknowledge differences in risk and
				minimize, as appropriate, the number of separate standards that apply to
				separate foods; and
									(E)not require a business to hire a consultant
				or other third party to identify, implement, certify, compliance with these
				procedures, processes, and practices, except in the case of negotiated
				enforcement resolutions that may require such a consultant or third party;
				and
									(F)permit States and foreign countries from
				which food is imported into the United States to request from the Secretary
				variances from the requirements of the regulations, subject to paragraph (2),
				where the State or foreign country determines that the variance is necessary in
				light of local growing conditions and that the procedures, processes, and
				practices to be followed under the variance are reasonably likely to ensure
				that the produce is not adulterated under section 402 and to provide the same
				level of public health protection as the requirements of the regulations
				adopted under subsection (b).
									(2)Variances
									(A)Requests for variancesA State or foreign country from which food
				is imported into the United States may in writing request a variance from the
				Secretary. Such request shall describe the variance requested and present
				information demonstrating that the variance does not increase the likelihood
				that the food for which the variance is requested will be adulterated under
				section 402, and that the variance provides the same level of public health
				protection as the requirements of the regulations adopted under subsection (b).
				The Secretary shall review such requests in a reasonable timeframe.
									(B)Approval of variancesThe Secretary may approve a variance in
				whole or in part, as appropriate, and may specify the scope of applicability of
				a variance to other similarly situated persons.
									(C)Denial of variancesThe Secretary may deny a variance request
				if the Secretary determines that such variance is not reasonably likely to
				ensure that the food is not adulterated under section 402 and is not reasonably
				likely to provide the same level of public health protection as the
				requirements of the regulation adopted under subsection (b). The Secretary
				shall notify the person requesting such variance of the reasons for the
				denial.
									(D)Modification or revocation of a
				varianceThe Secretary, after
				notice and an opportunity for a hearing, may modify or revoke a variance if the
				Secretary determines that such variance is not reasonably likely to ensure that
				the food is not adulterated under section 402 and is not reasonably likely to
				provide the same level of public health protection as the requirements of the
				regulations adopted under subsection (b).
									(d)EnforcementThe Secretary may coordinate with the
				Secretary of Agriculture and, as appropriate, shall contract and coordinate
				with the agency or department designated by the Governor of each State to
				perform activities to ensure compliance with this section.
							(e)Guidance
								(1)In generalNot later than 1 year after the date of
				enactment of the FDA Food Safety Modernization Act, the Secretary shall
				publish, after consultation with the Secretary of Agriculture, representatives
				of State departments of agriculture, farmer representatives, and various types
				of entities engaged in the production and harvesting or importing of fruits and
				vegetables that are raw agricultural commodities, including small businesses,
				updated good agricultural practices and guidance for the safe production and
				harvesting of specific types of fresh produce under this section.
								(2)Public meetingsThe Secretary shall conduct not fewer than
				3 public meetings in diverse geographical areas of the United States as part of
				an effort to conduct education and outreach regarding the guidance described in
				paragraph (1) for persons in different regions who are involved in the
				production and harvesting of fruits and vegetables that are raw agricultural
				commodities, including persons that sell directly to consumers and farmer
				representatives, and for importers of fruits and vegetables that are raw
				agricultural commodities.
								(3)Paperwork reductionThe Secretary shall ensure that any updated
				guidance under this section will—
									(A)provide sufficient flexibility to be
				practicable for all sizes and types of facilities, including small businesses
				such as a small food processing facility co-located on a farm; and
									(B)acknowledge differences in risk and
				minimize, as appropriate, the number of separate standards that apply to
				separate foods.
									(f)Exemption for direct farm
				marketing
								(1)In generalA farm shall be exempt from the
				requirements under this section in a calendar year if—
									(A)during the previous 3-year period, the
				average annual monetary value of the food sold by such farm directly to
				qualified end-users during such period exceeded the average annual monetary
				value of the food sold by such farm to all other buyers during such period;
				and
									(B)the average annual monetary value of all
				food sold during such period was less than $500,000, adjusted for
				inflation.
									(2)Notification to consumers
									(A)In generalA farm that is exempt from the requirements
				under this section shall—
										(i)with respect to a food for which a food
				packaging label is required by the Secretary under any other provision of this
				Act, include prominently and conspicuously on such label the name and business
				address of the farm where the produce was grown; or
										(ii)with respect to a food for which a food
				packaging label is not required by the Secretary under any other provision of
				this Act, prominently and conspicuously display, at the point of purchase, the
				name and business address of the farm where the produce was grown, on a label,
				poster, sign, placard, or documents delivered contemporaneously with the food
				in the normal course of business, or, in the case of Internet sales, in an
				electronic notice.
										(B)No additional labelSubparagraph (A) does not provide authority
				to the Secretary to require a label that is in addition to any label required
				under any other provision of this Act.
									(3)Withdrawal; rule of construction
									(A)In generalIn the event of an active investigation of
				a foodborne illness outbreak that is directly linked to a farm subject to an
				exemption under this subsection, or if the Secretary determines that it is
				necessary to protect the public health and prevent or mitigate a foodborne
				illness outbreak based on conduct or conditions associated with a farm that are
				material to the safety of the food produced or harvested at such farm, the
				Secretary may withdraw the exemption provided to such farm under this
				subsection.
									(B)Rule of constructionNothing in this subsection shall be
				construed to expand or limit the inspection authority of the Secretary.
									(4)Definitions
									(A)Qualified end-userIn this subsection, the term
				qualified end-user, with respect to a food means—
										(i)the consumer of the food; or
										(ii)a restaurant or retail food establishment
				(as those terms are defined by the Secretary for purposes of section 415) that
				is located—
											(I)in the same State as the farm that produced
				the food; or
											(II)not more than 275 miles from such
				farm.
											(B)ConsumerFor purposes of subparagraph (A), the term
				consumer does not include a business.
									(5)No preemptionNothing in this subsection preempts State,
				local, county, or other non-Federal law regarding the safe production,
				harvesting, holding, transportation, and sale of fresh fruits and vegetables.
				Compliance with this subsection shall not relieve any person from liability at
				common law or under State statutory law.
								(6)Limitation of effectNothing in this subsection shall prevent
				the Secretary from exercising any authority granted in the other sections of
				this Act.
								(g)ClarificationThis section shall not apply to produce
				that is produced by an individual for personal consumption.
							(h)Exception for activities of facilities
				subject to section 418This
				section shall not apply to activities of a facility that are subject to section
				418.
							.
				(b)Small entity compliance policy
			 guideNot later than 180 days
			 after the issuance of regulations under section 419 of the Federal Food, Drug,
			 and Cosmetic Act (as added by subsection (a)), the Secretary of Health and
			 Human Services shall issue a small entity compliance policy guide setting forth
			 in plain language the requirements of such section 419 and to assist small
			 entities in complying with standards for safe production and harvesting and
			 other activities required under such section.
				(c)Prohibited actsSection 301 (21 U.S.C. 331), as amended by
			 section 103, is amended by adding at the end the following:
					
						(vv)The failure to comply with the requirements
				under section
				419.
						.
				(d)No effect on HACCP
			 authoritiesNothing in the
			 amendments made by this section limits the authority of the Secretary under the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or the Public
			 Health Service Act (42 U.S.C. 201 et seq.) to revise, issue, or enforce product
			 and category-specific regulations, such as the Seafood Hazard Analysis Critical
			 Controls Points Program, the Juice Hazard Analysis Critical Control Program,
			 and the Thermally Processed Low-Acid Foods Packaged in Hermetically Sealed
			 Containers standards.
				106.Protection against intentional
			 adulteration
				(a)In generalChapter IV (21 U.S.C. 341 et seq.), as
			 amended by section 105, is amended by adding at the end the following:
					
						420.Protection against intentional
				adulteration
							(a)Determinations
								(1)In generalThe Secretary shall—
									(A)conduct a vulnerability assessment of the
				food system, including by consideration of the Department of Homeland Security
				biological, chemical, radiological, or other terrorism risk assessments;
									(B)consider the best available understanding
				of uncertainties, risks, costs, and benefits associated with guarding against
				intentional adulteration of food at vulnerable points; and
									(C)determine the types of science-based
				mitigation strategies or measures that are necessary to protect against the
				intentional adulteration of food.
									(2)Limited distributionIn the interest of national security, the
				Secretary, in consultation with the Secretary of Homeland Security, may
				determine the time, manner, and form in which determinations made under
				paragraph (1) are made publicly available.
								(b)RegulationsNot later than 18 months after the date of
				enactment of the FDA Food Safety Modernization Act, the Secretary, in
				coordination with the Secretary of Homeland Security and in consultation with
				the Secretary of Agriculture, shall promulgate regulations to protect against
				the intentional adulteration of food subject to this Act. Such regulations
				shall—
								(1)specify how a person shall assess whether
				the person is required to implement mitigation strategies or measures intended
				to protect against the intentional adulteration of food; and
								(2)specify appropriate science-based
				mitigation strategies or measures to prepare and protect the food supply chain
				at specific vulnerable points, as appropriate.
								(c)ApplicabilityRegulations promulgated under subsection
				(b) shall apply only to food for which there is a high risk of intentional
				contamination, as determined by the Secretary, in consultation with the
				Secretary of Homeland Security, under subsection (a), that could cause serious
				adverse health consequences or death to humans or animals and shall include
				those foods—
								(1)for which the Secretary has identified
				clear vulnerabilities (including short shelf-life or susceptibility to
				intentional contamination at critical control points); and
								(2)in bulk or batch form, prior to being
				packaged for the final consumer.
								(d)ExceptionThis section shall not apply to farms,
				except for those that produce milk.
							(e)DefinitionFor purposes of this section, the term
				farm has the meaning given that term in section 1.227 of title
				21, Code of Federal Regulations (or any successor
				regulation).
							.
				(b)Guidance documents
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services, in
			 consultation with the Secretary of Homeland Security and the Secretary of
			 Agriculture, shall issue guidance documents related to protection against the
			 intentional adulteration of food, including mitigation strategies or measures
			 to guard against such adulteration as required under section 420 of the Federal
			 Food, Drug, and Cosmetic Act, as added by subsection (a).
					(2)ContentThe guidance documents issued under
			 paragraph (1) shall—
						(A)include a model assessment for a person to
			 use under subsection (b)(1) of section 420 of the Federal Food, Drug, and
			 Cosmetic Act, as added by subsection (a);
						(B)include examples of mitigation strategies
			 or measures described in subsection (b)(2) of such section; and
						(C)specify situations in which the examples of
			 mitigation strategies or measures described in subsection (b)(2) of such
			 section are appropriate.
						(3)Limited distributionIn the interest of national security, the
			 Secretary of Health and Human Services, in consultation with the Secretary of
			 Homeland Security, may determine the time, manner, and form in which the
			 guidance documents issued under paragraph (1) are made public, including by
			 releasing such documents to targeted audiences.
					(c)Periodic reviewThe Secretary of Health and Human Services
			 shall periodically review and, as appropriate, update the regulations under
			 section 420(b) of the Federal Food, Drug, and Cosmetic Act, as added by
			 subsection (a), and the guidance documents under subsection (b).
				(d)Prohibited actsSection 301 (21 U.S.C. 331 et seq.), as
			 amended by section 105, is amended by adding at the end the following:
					
						(ww)The failure to comply with section
				420.
						.
				107.Authority to collect fees
				(a)Fees for reinspection, recall, and
			 importation activitiesSubchapter C of chapter VII (21 U.S.C. 379f
			 et seq.) is amended by adding at the end the following:
					
						6Fees related to food
							743.Authority to collect and use fees
								(a)In general
									(1)Purpose and authorityFor fiscal year 2010 and each subsequent
				fiscal year, the Secretary shall, in accordance with this section, assess and
				collect fees from—
										(A)the responsible party for each domestic
				facility (as defined in section 415(b)) and the United States agent for each
				foreign facility subject to a reinspection in such fiscal year, to cover
				reinspection-related costs for such year;
										(B)the responsible party for a domestic
				facility (as defined in section 415(b)) and an importer who does not comply
				with a recall order under section 423 or under section 412(f) in such fiscal
				year, to cover food recall activities associated with such order performed by
				the Secretary, including technical assistance, follow-up effectiveness checks,
				and public notifications, for such year;
										(C)each importer participating in the
				voluntary qualified importer program under section 806 in such year, to cover
				the administrative costs of such program for such year; and
										(D)each importer subject to a reinspection in
				such fiscal year, to cover reinspection-related costs for such year.
										(2)DefinitionsFor purposes of this section—
										(A)the term reinspection
				means—
											(i)with respect to domestic facilities (as
				defined in section 415(b)), 1 or more inspections conducted under section 704
				subsequent to an inspection conducted under such provision which identified
				noncompliance materially related to a food safety requirement of this Act,
				specifically to determine whether compliance has been achieved to the
				Secretary's satisfaction; and
											(ii)with respect to importers, 1 or more
				examinations conducted under section 801 subsequent to an examination conducted
				under such provision which identified noncompliance materially related to a
				food safety requirement of this Act, specifically to determine whether
				compliance has been achieved to the Secretary’s satisfaction;
											(B)the term reinspection-related
				costs means all expenses, including administrative expenses, incurred in
				connection with—
											(i)arranging, conducting, and evaluating the
				results of reinspections; and
											(ii)assessing and collecting reinspection fees
				under this section; and
											(C)the term responsible party has
				the meaning given such term in section 417(a)(1).
										(b)Establishment of fees
									(1)In generalSubject to subsections (c) and (d), the
				Secretary shall establish the fees to be collected under this section for each
				fiscal year specified in subsection (a)(1), based on the methodology described
				under paragraph (2), and shall publish such fees in a Federal Register notice
				not later than 60 days before the start of each such year.
									(2)Fee methodology
										(A)FeesFees amounts established for
				collection—
											(i)under subparagraph (A) of subsection (a)(1)
				for a fiscal year shall be based on the Secretary's estimate of 100 percent of
				the costs of the reinspection-related activities (including by type or level of
				reinspection activity, as the Secretary determines applicable) described in
				such subparagraph (A) for such year;
											(ii)under subparagraph (B) of subsection (a)(1)
				for a fiscal year shall be based on the Secretary's estimate of 100 percent of
				the costs of the activities described in such subparagraph (B) for such
				year;
											(iii)under subparagraph (C) of subsection (a)(1)
				for a fiscal year shall be based on the Secretary's estimate of 100 percent of
				the costs of the activities described in such subparagraph (C) for such year;
				and
											(iv)under subparagraph (D) of subsection (a)(1)
				for a fiscal year shall be based on the Secretary's estimate of 100 percent of
				the costs of the activities described in such subparagraph (D) for such
				year.
											(B)Other considerations
											(i)Voluntary qualified importer
				program
												(I)ParticipationIn establishing the fee amounts under
				subparagraph (A)(iii) for a fiscal year, the Secretary shall provide for the
				number of importers who have submitted to the Secretary a notice under section
				806(c) informing the Secretary of the intent of such importer to participate in
				the program under section 806 in such fiscal year.
												(II)RecoupmentIn establishing the fee amounts under
				subparagraph (A)(iii) for the first 5 fiscal years after the date of enactment
				of this section, the Secretary shall include in such fee a reasonable surcharge
				that provides a recoupment of the costs expended by the Secretary to establish
				and implement the first year of the program under section 806.
												(ii)Crediting of feesIn establishing the fee amounts under
				subparagraph (A) for a fiscal year, the Secretary shall provide for the
				crediting of fees from the previous year to the next year if the Secretary
				overestimated the amount of fees needed to carry out such activities, and
				consider the need to account for any adjustment of fees and such other factors
				as the Secretary determines appropriate.
											(iii)Published guidelinesNot later than 180 days after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall publish in the Federal
				Register a proposed set of guidelines in consideration of the burden of fee
				amounts on small business. Such consideration may include reduced fee amounts
				for small businesses. The Secretary shall provide for a period of public
				comment on such guidelines. The Secretary shall adjust the fee schedule for
				small businesses subject to such fees only through notice and comment
				rulemaking.
											(3)Use of feesThe Secretary shall make all of the fees
				collected pursuant to clause (i), (ii), (iii), and (iv) of paragraph (2)(A)
				available solely to pay for the costs referred to in such clause (i), (ii),
				(iii), and (iv) of paragraph (2)(A), respectively.
									(c)Limitations
									(1)In generalFees under subsection (a) shall be refunded
				for a fiscal year beginning after fiscal year 2010 unless the amount of the
				total appropriations for food safety activities at the Food and Drug
				Administration for such fiscal year (excluding the amount of fees appropriated
				for such fiscal year) is equal to or greater than the amount of appropriations
				for food safety activities at the Food and Drug Administration for fiscal year
				2009 (excluding the amount of fees appropriated for such fiscal year),
				multiplied by the adjustment factor under paragraph (3).
									(2)AuthorityIf—
										(A)the Secretary does not assess fees under
				subsection (a) for a portion of a fiscal year because paragraph (1) applies;
				and
										(B)at a later date in such fiscal year, such
				paragraph (1) ceases to apply,
										the Secretary may assess and collect
				such fees under subsection (a), without any modification to the rate of such
				fees, notwithstanding the provisions of subsection (a) relating to the date
				fees are to be paid.(3)Adjustment factor
										(A)In generalThe adjustment factor described in
				paragraph (1) shall be the total percentage change that occurred in the
				Consumer Price Index for all urban consumers (all items; United States city
				average) for the 12-month period ending June 30 preceding the fiscal year, but
				in no case shall such adjustment factor be negative.
										(B)Compounded basisThe adjustment under subparagraph (A) made
				each fiscal year shall be added on a compounded basis to the sum of all
				adjustments made each fiscal year after fiscal year 2009.
										(4)Limitation on amount of certain
				fees
										(A)In generalNotwithstanding any other provision of this
				section and subject to subparagraph (B), the Secretary may not collect fees in
				a fiscal year such that the amount collected—
											(i)under subparagraph (B) of subsection (a)(1)
				exceeds $20,000,000; and
											(ii)under subparagraphs (A) and (D) of
				subsection (a)(1) exceeds $25,000,000 combined.
											(B)ExceptionIf a domestic facility (as defined in
				section 415(b)) or an importer becomes subject to a fee described in
				subparagraph (A), (B), or (D) of subsection (a)(1) after the maximum amount of
				fees has been collected by the Secretary under subparagraph (A), the Secretary
				may collect a fee from such facility or importer.
										(d)Crediting and availability of
				feesFees authorized under
				subsection (a) shall be collected and available for obligation only to the
				extent and in the amount provided in appropriations Acts. Such fees are
				authorized to remain available until expended. Such sums as may be necessary
				may be transferred from the Food and Drug Administration salaries and expenses
				account without fiscal year limitation to such appropriation account for
				salaries and expenses with such fiscal year limitation. The sums transferred
				shall be available solely for the purpose of paying the operating expenses of
				the Food and Drug Administration employees and contractors performing
				activities associated with these food safety fees.
								(e)Collection of fees
									(1)In generalThe Secretary shall specify in the Federal
				Register notice described in subsection (b)(1) the time and manner in which
				fees assessed under this section shall be collected.
									(2)Collection of unpaid feesIn any case where the Secretary does not
				receive payment of a fee assessed under this section within 30 days after it is
				due, such fee shall be treated as a claim of the United States Government
				subject to provisions of subchapter II of chapter 37 of title 31, United States
				Code.
									(f)Annual report to congressNot later than 120 days after each fiscal
				year for which fees are assessed under this section, the Secretary shall submit
				a report to the Committee on Health, Education, Labor, and Pensions of the
				Senate and the Committee on Energy and Commerce of the House of
				Representatives, to include a description of fees assessed and collected for
				each such year and a summary description of the entities paying such fees and
				the types of business in which such entities engage.
								(g)Authorization of
				appropriationsFor fiscal
				year 2010 and each fiscal year thereafter, there is authorized to be
				appropriated for fees under this section an amount equal to the total revenue
				amount determined under subsection (b) for the fiscal year, as adjusted or
				otherwise affected under the other provisions of this
				section.
								.
				(b)Export certification fees for foods and
			 animal feed
					(1)Authority for export certifications for
			 food, including animal feedSection 801(e)(4)(A) (21 U.S.C.
			 381(e)(4)(A)) is amended—
						(A)in the matter preceding clause (i), by
			 striking a drug and inserting a food,
			 drug;
						(B)in clause (i) by striking exported
			 drug and inserting exported food, drug; and
						(C)in clause (ii) by striking the
			 drug each place it appears and inserting the food,
			 drug.
						(2)Clarification of
			 certificationSection
			 801(e)(4) (21 U.S.C. 381(e)(4)) is amended by inserting after subparagraph (B)
			 the following new subparagraph:
						
							(C)For purposes of this paragraph, a
				certification by the Secretary shall be made on such basis, and in such form
				(including a publicly available listing) as the Secretary determines
				appropriate.
							.
					108.National agriculture and food defense
			 strategy
				(a)Development and submission of
			 strategy
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services and the
			 Secretary of Agriculture, in coordination with the Secretary of Homeland
			 Security, shall prepare and transmit to the relevant committees of Congress,
			 and make publicly available on the Internet Web sites of the Department of
			 Health and Human Services and the Department of Agriculture, the National
			 Agriculture and Food Defense Strategy.
					(2)Implementation planThe strategy shall include an
			 implementation plan for use by the Secretaries described under paragraph (1) in
			 carrying out the strategy.
					(3)ResearchThe strategy shall include a coordinated
			 research agenda for use by the Secretaries described under paragraph (1) in
			 conducting research to support the goals and activities described in paragraphs
			 (1) and (2) of subsection (b).
					(4)RevisionsNot later than 4 years after the date on
			 which the strategy is submitted to the relevant committees of Congress under
			 paragraph (1), and not less frequently than every 4 years thereafter, the
			 Secretary of Health and Human Services and the Secretary of Agriculture, in
			 coordination with the Secretary of Homeland Security, shall revise and submit
			 to the relevant committees of Congress the strategy.
					(5)Consistency with existing
			 plansThe strategy described
			 in paragraph (1) shall be consistent with—
						(A)the National Incident Management
			 System;
						(B)the National Response Framework;
						(C)the National Infrastructure Protection
			 Plan;
						(D)the National Preparedness Goals; and
						(E)other relevant national strategies.
						(b)Components
					(1)In generalThe strategy shall include a description of
			 the process to be used by the Department of Health and Human Services, the
			 Department of Agriculture, and the Department of Homeland Security—
						(A)to achieve each goal described in paragraph
			 (2); and
						(B)to evaluate the progress made by Federal,
			 State, local, and tribal governments towards the achievement of each goal
			 described in paragraph (2).
						(2)GoalsThe strategy shall include a description of
			 the process to be used by the Department of Health and Human Services, the
			 Department of Agriculture, and the Department of Homeland Security to achieve
			 the following goals:
						(A)Preparedness goalEnhance the preparedness of the agriculture
			 and food system by—
							(i)conducting vulnerability assessments of the
			 agriculture and food system;
							(ii)mitigating vulnerabilities of the
			 system;
							(iii)improving communication and training
			 relating to the system;
							(iv)developing and conducting exercises to test
			 decontamination and disposal plans;
							(v)developing modeling tools to improve event
			 consequence assessment and decision support; and
							(vi)preparing risk communication tools and
			 enhancing public awareness through outreach.
							(B)Detection
			 goalImprove agriculture and
			 food system detection capabilities by—
							(i)identifying contamination in food products
			 at the earliest possible time; and
							(ii)conducting surveillance to prevent the
			 spread of diseases.
							(C)Emergency response goalEnsure an efficient response to agriculture
			 and food emergencies by—
							(i)immediately investigating animal disease
			 outbreaks and suspected food contamination;
							(ii)preventing additional human
			 illnesses;
							(iii)organizing, training, and equipping animal,
			 plant, and food emergency response teams of—
								(I)the Federal Government; and
								(II)State, local, and tribal
			 governments;
								(iv)designing, developing, and evaluating
			 training and exercises carried out under agriculture and food defense plans;
			 and
							(v)ensuring consistent and organized risk
			 communication to the public by—
								(I)the Federal Government;
								(II)State, local, and tribal governments;
			 and
								(III)the private sector.
								(D)Recovery goalSecure agriculture and food production
			 after an agriculture or food emergency by—
							(i)working with the private sector to develop
			 business recovery plans to rapidly resume agriculture, food production, and
			 international trade;
							(ii)conducting exercises of the plans described
			 in subparagraph (C) with the goal of long-term recovery results;
							(iii)rapidly removing, and effectively disposing
			 of—
								(I)contaminated agriculture and food products;
			 and
								(II)infected plants and animals; and
								(iv)decontaminating and restoring areas
			 affected by an agriculture or food emergency.
							(3)EvaluationThe Secretary, in coordination with the
			 Secretary of Agriculture and the Secretary of Homeland Security, shall—
						(A)develop metrics to measure progress for the
			 evaluation process described in paragraph (1)(B); and
						(B)report on the progress measured in
			 subparagraph (A) as part of the National Agriculture and Food Defense strategy
			 described in subsection (a)(1).
						(c)Limited distributionIn the interest of national security, the
			 Secretary of Health and Human Services and the Secretary of Agriculture, in
			 coordination with the Secretary of Homeland Security, may determine the manner
			 and format in which the National Agriculture and Food Defense strategy
			 established under this section is made publicly available on the Internet Web
			 sites of the Department of Health and Human Services, the Department of
			 Homeland Security, and the Department of Agriculture, as described in
			 subsection (a)(1).
				109.Food and Agriculture Coordinating
			 CouncilsThe Secretary of
			 Homeland Security, in coordination with the Secretary of Health and Human
			 Services and the Secretary of Agriculture, shall within 180 days of enactment
			 of this Act, and annually thereafter, submit to the relevant committees of
			 Congress, and make publicly available on the Internet Web site of the
			 Department of Homeland Security, a report on the activities of the Food and
			 Agriculture Government Coordinating Council and the Food and Agriculture Sector
			 Coordinating Council, including the progress of such Councils on—
				(1)facilitating partnerships between public
			 and private entities to help coordinate and enhance the protection of the
			 agriculture and food system of the United States;
				(2)providing for the regular and timely
			 interchange of information between each council relating to the security of the
			 agriculture and food system (including intelligence information);
				(3)identifying best practices and methods for
			 improving the coordination among Federal, State, local, and private sector
			 preparedness and response plans for agriculture and food defense; and
				(4)recommending methods by which to protect
			 the economy and the public health of the United States from the effects
			 of—
					(A)animal or plant disease outbreaks;
					(B)food contamination; and
					(C)natural disasters affecting agriculture and
			 food.
					110.Building domestic capacity
				(a)In general
					(1)Initial
			 reportThe Secretary, in
			 coordination with the Secretary of Agriculture and the Secretary of Homeland
			 Security, shall, not later than 2 years after the date of enactment of this
			 Act, submit to Congress a comprehensive report that identifies programs and
			 practices that are intended to promote the safety and supply chain security of
			 food and to prevent outbreaks of foodborne illness and other food-related
			 hazards that can be addressed through preventive activities. Such report shall
			 include a description of the following:
						(A)Analysis of the need for further
			 regulations or guidance to industry.
						(B)Outreach to food industry sectors,
			 including through the Food and Agriculture Coordinating Councils referred to in
			 section 109, to identify potential sources of emerging threats to the safety
			 and security of the food supply and preventive strategies to address those
			 threats.
						(C)Systems to ensure the prompt distribution
			 to the food industry of information and technical assistance concerning
			 preventive strategies.
						(D)Communication systems to ensure that
			 information about specific threats to the safety and security of the food
			 supply are rapidly and effectively disseminated.
						(E)Surveillance systems and laboratory
			 networks to rapidly detect and respond to foodborne illness outbreaks and other
			 food-related hazards, including how such systems and networks are
			 integrated.
						(F)Outreach, education, and training provided
			 to States and local governments to build State and local food safety and food
			 defense capabilities, including progress implementing strategies developed
			 under sections 108 and 205.
						(G)The estimated resources needed to
			 effectively implement the programs and practices identified in the report
			 developed in this section over a 5-year period.
						(H)The impact of requirements under this Act
			 (including amendments made by this Act) on certified organic farms and
			 facilities (as defined in section 415 (21 U.S.C. 350d).
						(I)Specific efforts taken pursuant to the
			 agreements authorized under section 421(c) of the Federal Food, Drug, and
			 Cosmetic Act (as added by section 201), together with, as necessary, a
			 description of any additional authorities necessary to improve seafood
			 safety.
						(2)Biennial reportsOn a biennial basis following the
			 submission of the report under paragraph (1), the Secretary shall submit to
			 Congress a report that—
						(A)reviews previous food safety programs and
			 practices;
						(B)outlines the success of those programs and
			 practices;
						(C)identifies future programs and practices;
			 and
						(D)includes information related to any matter
			 described in subparagraphs (A) through (H) of paragraph (1), as
			 necessary.
						(b)Risk-based activitiesThe report developed under subsection
			 (a)(1) shall describe methods that seek to ensure that resources available to
			 the Secretary for food safety-related activities are directed at those actions
			 most likely to reduce risks from food, including the use of preventive
			 strategies and allocation of inspection resources. The Secretary shall promptly
			 undertake those risk-based actions that are identified during the development
			 of the report as likely to contribute to the safety and security of the food
			 supply.
				(c)Capability for laboratory analyses;
			 researchThe report developed
			 under subsection (a)(1) shall provide a description of methods to increase
			 capacity to undertake analyses of food samples promptly after collection, to
			 identify new and rapid analytical techniques, including commercially-available
			 techniques that can be employed at ports of entry and by Food Emergency
			 Response Network laboratories, and to provide for well-equipped and staffed
			 laboratory facilities and progress toward laboratory accreditation under
			 section 422 of the Federal Food, Drug, and Cosmetic Act (as added by section
			 202).
				(d)Information technologyThe report developed under subsection
			 (a)(1) shall include a description of such information technology systems as
			 may be needed to identify risks and receive data from multiple sources,
			 including foreign governments, State, local, and tribal governments, other
			 Federal agencies, the food industry, laboratories, laboratory networks, and
			 consumers. The information technology systems that the Secretary describes
			 shall also provide for the integration of the facility registration system
			 under section 415 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d),
			 and the prior notice system under section 801(m) of such Act (21 U.S.C. 381(m))
			 with other information technology systems that are used by the Federal
			 Government for the processing of food offered for import into the United
			 States.
				(e)Automated risk assessmentThe report developed under subsection
			 (a)(1) shall include a description of progress toward developing and improving
			 an automated risk assessment system for food safety surveillance and allocation
			 of resources.
				(f)Traceback and surveillance
			 reportThe Secretary shall
			 include in the report developed under subsection (a)(1) an analysis of the Food
			 and Drug Administration’s performance in foodborne illness outbreaks during the
			 5-year period preceding the date of enactment of this Act involving fruits and
			 vegetables that are raw agricultural commodities (as defined in section 201(r)
			 (21 U.S.C. 321(r)) and recommendations for enhanced surveillance, outbreak
			 response, and traceability. Such findings and recommendations shall address
			 communication and coordination with the public, industry, and State and local
			 governments, as such communication and coordination relates to outbreak
			 identification and traceback.
				(g)Biennial food safety and food defense
			 research planThe Secretary,
			 the Secretary of Agriculture, and the Secretary of Homeland Security shall, on
			 a biennial basis, submit to Congress a joint food safety and food defense
			 research plan which may include studying the long-term health effects of
			 foodborne illness. Such biennial plan shall include a list and description of
			 projects conducted during the previous 2-year period and the plan for projects
			 to be conducted during the subsequent 2-year period.
				(h)Effectiveness of programs administered by
			 the Department of Health and Human Services
					(1)In generalTo determine whether existing Federal
			 programs administered by the Department of Health and Human Services are
			 effective in achieving the stated goals of such programs, the Secretary shall,
			 beginning not later than 1 year after the date of enactment of this Act—
						(A)conduct an annual evaluation of each
			 program of such Department to determine the effectiveness of each such program
			 in achieving legislated intent, purposes, and objectives; and
						(B)submit to Congress a report concerning such
			 evaluation.
						(2)ContentThe report described under paragraph (1)(B)
			 shall—
						(A)include conclusions concerning the reasons
			 that such existing programs have proven successful or not successful and what
			 factors contributed to such conclusions;
						(B)include recommendations for consolidation
			 and elimination to reduce duplication and inefficiencies in such programs at
			 such Department as identified during the evaluation conduct under this
			 subsection; and
						(C)be made publicly available in a publication
			 entitled Guide to the U.S. Department of Health and Human Services
			 Programs.
						(i)Unique identification numbers
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary, acting through the Commissioner of Food
			 and Drugs, shall conduct a study regarding the need for, and challenges
			 associated with, development and implementation of a program that requires a
			 unique identification number for each food facility registered with the
			 Secretary and, as appropriate, each broker that imports food into the United
			 States. Such study shall include an evaluation of the costs associated with
			 development and implementation of such a system, and make recommendations about
			 what new authorities, if any, would be necessary to develop and implement such
			 a system.
					(2)ReportNot later than 15 months after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report that
			 describes the findings of the study conducted under paragraph (1) and that
			 includes any recommendations determined appropriate by the Secretary.
					111.Sanitary transportation of food
				(a)In generalNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall promulgate regulations described in
			 section 416(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 350e(b)).
				(b)Food transportation studyThe Secretary, acting through the
			 Commissioner of Food and Drugs, shall conduct a study of the transportation of
			 food for consumption in the United States, including transportation by air,
			 that includes an examination of the unique needs of rural and frontier areas
			 with regard to the delivery of safe food.
				112.Food allergy and anaphylaxis
			 management
				(a)DefinitionsIn this section:
					(1)Early childhood education
			 programThe term early
			 childhood education program means—
						(A)a Head Start program or an Early Head Start
			 program carried out under the Head Start Act (42 U.S.C. 9831 et seq.);
						(B)a State licensed or regulated child care
			 program or school; or
						(C)a State prekindergarten program that serves
			 children from birth through kindergarten.
						(2)ESEA definitionsThe terms local educational
			 agency, secondary school, elementary school,
			 and parent have the meanings given the terms in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
					(3)SchoolThe term school includes
			 public—
						(A)kindergartens;
						(B)elementary schools; and
						(C)secondary schools.
						(4)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
					(b)Establishment of voluntary food allergy and
			 anaphylaxis management guidelines
					(1)Establishment
						(A)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary, in consultation with the Secretary of
			 Education, shall—
							(i)develop guidelines to be used on a
			 voluntary basis to develop plans for individuals to manage the risk of food
			 allergy and anaphylaxis in schools and early childhood education programs;
			 and
							(ii)make such guidelines available to local
			 educational agencies, schools, early childhood education programs, and other
			 interested entities and individuals to be implemented on a voluntary basis
			 only.
							(B)Applicability of FERPAEach plan described in subparagraph (A)
			 that is developed for an individual shall be considered an education record for
			 the purpose of section 444 of the General Education Provisions Act (commonly
			 referred to as the Family Educational Rights and Privacy Act of
			 1974) (20 U.S.C. 1232g).
						(2)ContentsThe voluntary guidelines developed by the
			 Secretary under paragraph (1) shall address each of the following and may be
			 updated as the Secretary determines necessary:
						(A)Parental obligation to provide the school
			 or early childhood education program, prior to the start of every school year,
			 with—
							(i)documentation from their child’s physician
			 or nurse—
								(I)supporting a diagnosis of food allergy, and
			 any risk of anaphylaxis, if applicable;
								(II)identifying any food to which the child is
			 allergic;
								(III)describing, if appropriate, any prior
			 history of anaphylaxis;
								(IV)listing any medication prescribed for the
			 child for the treatment of anaphylaxis;
								(V)detailing emergency treatment procedures in
			 the event of a reaction;
								(VI)listing the signs and symptoms of a
			 reaction; and
								(VII)assessing the child’s readiness for
			 self-administration of prescription medication; and
								(ii)a list of substitute meals that may be
			 offered to the child by school or early childhood education program food
			 service personnel.
							(B)The creation and maintenance of an
			 individual plan for food allergy management, in consultation with the parent,
			 tailored to the needs of each child with a documented risk for anaphylaxis,
			 including any procedures for the self-administration of medication by such
			 children in instances where—
							(i)the children are capable of
			 self-administering medication; and
							(ii)such administration is not prohibited by
			 State law.
							(C)Communication strategies between individual
			 schools or early childhood education programs and providers of emergency
			 medical services, including appropriate instructions for emergency medical
			 response.
						(D)Strategies to reduce the risk of exposure
			 to anaphylactic causative agents in classrooms and common school or early
			 childhood education program areas such as cafeterias.
						(E)The dissemination of general information on
			 life-threatening food allergies to school or early childhood education program
			 staff, parents, and children.
						(F)Food allergy management training of school
			 or early childhood education program personnel who regularly come into contact
			 with children with life-threatening food allergies.
						(G)The authorization and training of school or
			 early childhood education program personnel to administer epinephrine when the
			 nurse is not immediately available.
						(H)The timely accessibility of epinephrine by
			 school or early childhood education program personnel when the nurse is not
			 immediately available.
						(I)The creation of a plan contained in each
			 individual plan for food allergy management that addresses the appropriate
			 response to an incident of anaphylaxis of a child while such child is engaged
			 in extracurricular programs of a school or early childhood education program,
			 such as non-academic outings and field trips, before- and after-school programs
			 or before- and after-early child education program programs, and
			 school-sponsored or early childhood education program-sponsored programs held
			 on weekends.
						(J)Maintenance of information for each
			 administration of epinephrine to a child at risk for anaphylaxis and prompt
			 notification to parents.
						(K)Other elements the Secretary determines
			 necessary for the management of food allergies and anaphylaxis in schools and
			 early childhood education programs.
						(3)Relation to State lawNothing in this section or the guidelines
			 developed by the Secretary under paragraph (1) shall be construed to preempt
			 State law, including any State law regarding whether students at risk for
			 anaphylaxis may self-administer medication.
					(c)School-based food allergy management
			 grants
					(1)In generalThe Secretary may award grants to local
			 educational agencies to assist such agencies with implementing voluntary food
			 allergy and anaphylaxis management guidelines described in subsection
			 (b).
					(2)Application
						(A)In generalTo be eligible to receive a grant under
			 this subsection, a local educational agency shall submit an application to the
			 Secretary at such time, in such manner, and including such information as the
			 Secretary may reasonably require.
						(B)ContentsEach application submitted under
			 subparagraph (A) shall include—
							(i)an assurance that the local educational
			 agency has developed plans in accordance with the food allergy and anaphylaxis
			 management guidelines described in subsection (b);
							(ii)a description of the activities to be
			 funded by the grant in carrying out the food allergy and anaphylaxis management
			 guidelines, including—
								(I)how the guidelines will be carried out at
			 individual schools served by the local educational agency;
								(II)how the local educational agency will
			 inform parents and students of the guidelines in place;
								(III)how school nurses, teachers,
			 administrators, and other school-based staff will be made aware of, and given
			 training on, when applicable, the guidelines in place; and
								(IV)any other activities that the Secretary
			 determines appropriate;
								(iii)an itemization of how grant funds received
			 under this subsection will be expended;
							(iv)a description of how adoption of the
			 guidelines and implementation of grant activities will be monitored; and
							(v)an agreement by the local educational
			 agency to report information required by the Secretary to conduct evaluations
			 under this subsection.
							(3)Use of fundsEach local educational agency that receives
			 a grant under this subsection may use the grant funds for the following:
						(A)Purchase of materials and supplies,
			 including limited medical supplies such as epinephrine and disposable wet
			 wipes, to support carrying out the food allergy and anaphylaxis management
			 guidelines described in subsection (b).
						(B)In partnership with local health
			 departments, school nurse, teacher, and personnel training for food allergy
			 management.
						(C)Programs that educate students as to the
			 presence of, and policies and procedures in place related to, food allergies
			 and anaphylactic shock.
						(D)Outreach to parents.
						(E)Any other activities consistent with the
			 guidelines described in subsection (b).
						(4)Duration of awardsThe Secretary may award grants under this
			 subsection for a period of not more than 2 years. In the event the Secretary
			 conducts a program evaluation under this subsection, funding in the second year
			 of the grant, where applicable, shall be contingent on a successful program
			 evaluation by the Secretary after the first year.
					(5)Limitation on grant fundingThe Secretary may not provide grant funding
			 to a local educational agency under this subsection after such local
			 educational agency has received 2 years of grant funding under this
			 subsection.
					(6)Maximum amount of annual
			 awardsA grant awarded under
			 this subsection may not be made in an amount that is more than $50,000
			 annually.
					(7)PriorityIn awarding grants under this subsection,
			 the Secretary shall give priority to local educational agencies with the
			 highest percentages of children who are counted under section 1124(c) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)).
					(8)Matching funds
						(A)In generalThe Secretary may not award a grant under
			 this subsection unless the local educational agency agrees that, with respect
			 to the costs to be incurred by such local educational agency in carrying out
			 the grant activities, the local educational agency shall make available
			 (directly or through donations from public or private entities) non-Federal
			 funds toward such costs in an amount equal to not less than 25 percent of the
			 amount of the grant.
						(B)Determination of amount of non-Federal
			 contributionNon-Federal
			 funds required under subparagraph (A) may be cash or in kind, including plant,
			 equipment, or services. Amounts provided by the Federal Government, and any
			 portion of any service subsidized by the Federal Government, may not be
			 included in determining the amount of such non-Federal funds.
						(9)Administrative fundsA local educational agency that receives a
			 grant under this subsection may use not more than 2 percent of the grant amount
			 for administrative costs related to carrying out this subsection.
					(10)Progress and evaluationsAt the completion of the grant period
			 referred to in paragraph (4), a local educational agency shall provide the
			 Secretary with information on how grant funds were spent and the status of
			 implementation of the food allergy and anaphylaxis management guidelines
			 described in subsection (b).
					(11)Supplement, not supplantGrant funds received under this subsection
			 shall be used to supplement, and not supplant, non-Federal funds and any other
			 Federal funds available to carry out the activities described in this
			 subsection.
					(12)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this subsection $30,000,000 for
			 fiscal year 2011 and such sums as may be necessary for each of the 4 succeeding
			 fiscal years.
					(d)Voluntary nature of guidelines
					(1)In generalThe food allergy and anaphylaxis management
			 guidelines developed by the Secretary under subsection (b) are voluntary.
			 Nothing in this section or the guidelines developed by the Secretary under
			 subsection (b) shall be construed to require a local educational agency to
			 implement such guidelines.
					(2)ExceptionNotwithstanding paragraph (1), the
			 Secretary may enforce an agreement by a local educational agency to implement
			 food allergy and anaphylaxis management guidelines as a condition of the
			 receipt of a grant under subsection (c).
					113.New dietary ingredients
				(a)In generalSection 413 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 350b) is amended—
					(1)by redesignating subsection (c) as
			 subsection (d); and
					(2)by inserting after subsection (b) the
			 following:
						
							(c)Notification
								(1)In generalIf the Secretary determines that the
				information in a new dietary ingredient notification submitted under this
				section for an article purported to be a new dietary ingredient is inadequate
				to establish that a dietary supplement containing such article will reasonably
				be expected to be safe because the article may be, or may contain, an anabolic
				steroid or an analogue of an anabolic steroid, the Secretary shall notify the
				Drug Enforcement Administration of such determination. Such notification by the
				Secretary shall include, at a minimum, the name of the dietary supplement or
				article, the name of the person or persons who marketed the product or made the
				submission of information regarding the article to the Secretary under this
				section, and any contact information for such person or persons that the
				Secretary has.
								(2)DefinitionsFor purposes of this subsection—
									(A)the term anabolic steroid has
				the meaning given such term in section 102(41) of the Controlled Substances
				Act; and
									(B)the term analogue of an anabolic
				steroid means a substance whose chemical structure is substantially
				similar to the chemical structure of an anabolic
				steroid.
									.
					(b)GuidanceNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall publish guidance that clarifies when
			 a dietary supplement ingredient is a new dietary ingredient, when the
			 manufacturer or distributor of a dietary ingredient or dietary supplement
			 should provide the Secretary with information as described in section 413(a)(2)
			 of the Federal Food, Drug, and Cosmetic Act, the evidence needed to document
			 the safety of new dietary ingredients, and appropriate methods for establishing
			 the identify of a new dietary ingredient.
				114.Requirement for guidance relating to post
			 harvest processing of raw oysters
				(a)In generalNot later than 90 days prior to the
			 issuance of any guidance, regulation, or suggested amendment by the Food and
			 Drug Administration to the National Shellfish Sanitation Program’s Model
			 Ordinance, or the issuance of any guidance or regulation by the Food and Drug
			 Administration relating to the Seafood Hazard Analysis Critical Control Points
			 Program of the Food and Drug Administration (parts 123 and 1240 of title 21,
			 Code of Federal Regulations (or any successor regulations), where such
			 guidance, regulation or suggested amendment relates to post harvest processing
			 for raw oysters, the Secretary shall prepare and submit to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives a report which shall
			 include—
					(1)an assessment of how post harvest
			 processing or other equivalent controls feasibly may be implemented in the
			 fastest, safest, and most economical manner;
					(2)the projected public health benefits of any
			 proposed post harvest processing;
					(3)the projected costs of compliance with such
			 post harvest processing measures;
					(4)the impact post harvest processing is
			 expected to have on the sales, cost, and availability of raw oysters;
					(5)criteria for ensuring post harvest
			 processing standards will be applied equally to shellfish imported from all
			 nations of origin;
					(6)an evaluation of alternative measures to
			 prevent, eliminate, or reduce to an acceptable level the occurrence of
			 foodborne illness; and
					(7)the extent to which the Food and Drug
			 Administration has consulted with the States and other regulatory agencies, as
			 appropriate, with regard to post harvest processing measures.
					(b)LimitationSubsection (a) shall not apply to the
			 guidance described in section 103(h).
				(c)Review and evaluationNot later than 30 days after the Secretary
			 issues a proposed regulation or guidance described in subsection (a), the
			 Comptroller General of the United States shall—
					(1)review and evaluate the report described in
			 (a) and report to Congress on the findings of the estimates and analysis in the
			 report;
					(2)compare such proposed regulation or
			 guidance to similar regulations or guidance with respect to other regulated
			 foods, including a comparison of risks the Secretary may find associated with
			 seafood and the instances of those risks in such other regulated foods;
			 and
					(3)evaluate the impact of post harvest
			 processing on the competitiveness of the domestic oyster industry in the United
			 States and in international markets.
					(d)WaiverThe requirement of preparing a report under
			 subsection (a) shall be waived if the Secretary issues a guidance that is
			 adopted as a consensus agreement between Federal and State regulators and the
			 oyster industry, acting through the Interstate Shellfish Sanitation
			 Conference.
				(e)Public accessAny report prepared under this section
			 shall be made available to the public.
				115.Port shoppingUntil the date on which the Secretary
			 promulgates a final rule that implements the amendments made by section 308 of
			 the Public Health Security and Bioterrorism Preparedness and Response Act of
			 2002, (Public Law 107–188), the Secretary shall notify the Secretary of
			 Homeland Security of all instances in which the Secretary refuses to admit a
			 food into the United States under section 801(a) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 381(a)) so that the Secretary of Homeland Security,
			 acting through the Commissioner of Customs and Border Protection, may prevent
			 food refused admittance into the United States by a United States port of entry
			 from being admitted by another United States port of entry, through the
			 notification of other such United States ports of entry.
			116.Alcohol-related facilities
				(a)In generalExcept as provided by sections 102, 206,
			 207, 302, 304, 402, 403, and 404 of this Act, and the amendments made by such
			 sections, nothing in this Act, or the amendments made by this Act, shall be
			 construed to apply to a facility that—
					(1)under the Federal Alcohol Administration
			 Act (27 U.S.C. 201 et seq.) or chapter 51 of subtitle E of the Internal Revenue
			 Code of 1986 (26 U.S.C. 5001 et seq.) is required to obtain a permit or to
			 register with the Secretary of the Treasury as a condition of doing business in
			 the United States; and
					(2)under section 415 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 350d) is required to register as a facility
			 because such facility is engaged in manufacturing, processing, packing, or
			 holding 1 or more alcoholic beverages, with respect to the activities of such
			 facility that relate to the manufacturing, processing, packing, or holding of
			 alcoholic beverages.
					(b)Limited receipt and distribution of
			 non-alcohol foodSubsection
			 (a) shall not apply to a facility engaged in the receipt and distribution of
			 any non-alcohol food, except that such paragraph shall apply to a facility
			 described in such paragraph that receives and distributes non-alcohol food,
			 provided such food is received and distributed—
					(1)in a prepackaged form that prevents any
			 direct human contact with such food; and
					(2)in amounts that constitute not more than 5
			 percent of the overall sales of such facility, as determined by the Secretary
			 of the Treasury.
					(c)Rule of constructionExcept as provided in subsections (a) and
			 (b), this section shall not be construed to exempt any food, other than
			 alcoholic beverages, as defined in section 214 of the Federal Alcohol
			 Administration Act (27 U.S.C. 214), from the requirements of this Act
			 (including the amendments made by this Act).
				IIImproving capacity to detect and respond to
			 food safety problems
			201.Targeting of inspection resources for
			 domestic facilities, foreign facilities, and ports of entry; annual
			 report
				(a)Targeting of inspection resources for
			 domestic facilities, foreign facilities, and ports of entryChapter IV (21 U.S.C. 341 et seq.), as
			 amended by section 106, is amended by adding at the end the following:
					
						421.Targeting of inspection resources for
				domestic facilities, foreign facilities, and ports of entry; annual
				report
							(a)Identification and inspection of
				facilities
								(1)IdentificationThe Secretary shall identify high-risk
				facilities and shall allocate resources to inspect facilities according to the
				known safety risks of the facilities, which shall be based on the following
				factors:
									(A)The known safety risks of the food
				manufactured, processed, packed, or held at the facility.
									(B)The compliance history of a facility,
				including with regard to food recalls, outbreaks of foodborne illness, and
				violations of food safety standards.
									(C)The rigor and effectiveness of the
				facility's hazard analysis and risk-based preventive controls.
									(D)Whether the food manufactured, processed,
				packed, or held at the facility meets the criteria for priority under section
				801(h)(1).
									(E)Whether the food or the facility that
				manufactured, processed, packed, or held such food has received a certification
				as described in section 801(q) or 806, as appropriate.
									(F)Any other criteria deemed necessary and
				appropriate by the Secretary for purposes of allocating inspection
				resources.
									(2)Inspections
									(A)In generalBeginning on the date of enactment of the
				FDA Food Safety Modernization
				Act, the Secretary shall increase the frequency of inspection of
				all facilities.
									(B)Domestic high-risk facilitiesThe Secretary shall increase the frequency
				of inspection of domestic facilities identified under paragraph (1) as
				high-risk facilities such that each such facility is inspected—
										(i)not less often than once in the 5-year
				period following the date of enactment of the FDA Food Safety Modernization
				Act; and
										(ii)not less often than once every 3 years
				thereafter.
										(C)Domestic non-high-risk
				facilitiesThe Secretary
				shall ensure that each domestic facility that is not identified under paragraph
				(1) as a high-risk facility is inspected—
										(i)not less often than once in the 7-year
				period following the date of enactment of the FDA Food Safety Modernization Act;
				and
										(ii)not less often than once every 5 years
				thereafter.
										(D)Foreign facilities
										(i)Year 1In the 1-year period following the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall inspect not fewer than 600
				foreign facilities.
										(ii)Subsequent yearsIn each of the 5 years following the 1-year
				period described in clause (i), the Secretary shall inspect not fewer than
				twice the number of foreign facilities inspected by the Secretary during the
				previous year.
										(E)Reliance on Federal, State, or local
				inspectionsIn meeting the
				inspection requirements under this subsection for domestic facilities, the
				Secretary may rely on inspections conducted by other Federal, State, or local
				agencies under interagency agreement, contract, memoranda of understanding, or
				other obligation.
									(b)Identification and inspection at ports of
				entryThe Secretary, in
				consultation with the Secretary of Homeland Security, shall allocate resources
				to inspect any article of food imported into the United States according to the
				known safety risks of the article of food, which shall be based on the
				following factors:
								(1)The known safety risks of the food
				imported.
								(2)The known safety risks of the countries or
				regions of origin and countries through which such article of food is
				transported.
								(3)The compliance history of the importer,
				including with regard to food recalls, outbreaks of foodborne illness, and
				violations of food safety standards.
								(4)The rigor and effectiveness of the
				activities conducted by the importer of such article of food to satisfy the
				requirements of the foreign supplier verification program under section
				805.
								(5)Whether the food importer participates in
				the voluntary qualified importer program under section 806.
								(6)Whether the food meets the criteria for
				priority under section 801(h)(1).
								(7)Whether the food or the facility that
				manufactured, processed, packed, or held such food received a certification as
				described in section 801(q) or 806.
								(8)Any other criteria deemed necessary and
				appropriate by the Secretary for purposes of allocating inspection
				resources.
								(c)Interagency agreements with respect to
				seafood
								(1)In generalThe Secretary of Health and Human Services,
				the Secretary of Commerce, the Secretary of Homeland Security, the Chairman of
				the Federal Trade Commission, and the heads of other appropriate agencies may
				enter into such agreements as may be necessary or appropriate to improve
				seafood safety.
								(2)Scope of agreementsThe agreements under paragraph (1) may
				include—
									(A)cooperative arrangements for examining and
				testing seafood imports that leverage the resources, capabilities, and
				authorities of each party to the agreement;
									(B)coordination of inspections of foreign
				facilities to increase the percentage of imported seafood and seafood
				facilities inspected;
									(C)standardization of data on seafood names,
				inspection records, and laboratory testing to improve interagency
				coordination;
									(D)coordination to detect and investigate
				violations under applicable Federal law;
									(E)a process, including the use or
				modification of existing processes, by which officers and employees of the
				National Oceanic and Atmospheric Administration may be duly designated by the
				Secretary to carry out seafood examinations and investigations under section
				801 of this Act or section 203 of the Food Allergen Labeling and Consumer
				Protection Act of 2004;
									(F)the sharing of information concerning
				observed non-compliance with United States food requirements domestically and
				in foreign nations and new regulatory decisions and policies that may affect
				the safety of food imported into the United States;
									(G)conducting joint training on subjects that
				affect and strengthen seafood inspection effectiveness by Federal authorities;
				and
									(H)outreach on Federal efforts to enhance
				seafood safety and compliance with Federal food safety requirements.
									(d)CoordinationThe Secretary shall improve coordination
				and cooperation with the Secretary of Agriculture and the Secretary of Homeland
				Security to target food inspection resources.
							(e)FacilityFor purposes of this section, the term
				facility means a domestic facility or a foreign facility that is
				required to register under section
				415.
							.
				(b)Annual reportSection 1003 (21 U.S.C. 393) is amended by
			 adding at the end the following:
					
						(h)Annual report regarding foodNot later than February 1 of each year, the
				Secretary shall submit to Congress a report, including efforts to coordinate
				and cooperate with other Federal agencies with responsibilities for food
				inspections, regarding—
							(1)information about food facilities
				including—
								(A)the appropriations used to inspect
				facilities registered pursuant to section 415 in the previous fiscal
				year;
								(B)the average cost of both a non-high-risk
				food facility inspection and a high-risk food facility inspection, if such a
				difference exists, in the previous fiscal year;
								(C)the number of domestic facilities and the
				number of foreign facilities registered pursuant to section 415 that the
				Secretary inspected in the previous fiscal year;
								(D)the number of domestic facilities and the
				number of foreign facilities registered pursuant to section 415 that were
				scheduled for inspection in the previous fiscal year and which the Secretary
				did not inspect in such year;
								(E)the number of high-risk facilities
				identified pursuant to section 421 that the Secretary inspected in the previous
				fiscal year; and
								(F)the number of high-risk facilities
				identified pursuant to section 421 that were scheduled for inspection in the
				previous fiscal year and which the Secretary did not inspect in such
				year.
								(2)information about food imports
				including—
								(A)the number of lines of food imported into
				the United States that the Secretary physically inspected or sampled in the
				previous fiscal year;
								(B)the number of lines of food imported into
				the United States that the Secretary did not physically inspect or sample in
				the previous fiscal year; and
								(C)the average cost of physically inspecting
				or sampling a line of food subject to this Act that is imported or offered for
				import into the United States; and
								(3)information on the foreign offices of the
				Food and Drug Administration including—
								(A)the number of foreign offices established;
				and
								(B)the number of personnel permanently
				stationed in each foreign office.
								(i)Public availability of annual food
				reportsThe Secretary shall
				make the reports required under subsection (h) available to the public on the
				Internet Web site of the Food and Drug
				Administration.
						.
				(c)Advisory committee
			 consultationIn allocating
			 inspection resources as described in section 421 of the Federal Food, Drug, and
			 Cosmetic Act (as added by subsection (a)), the Secretary may, as appropriate,
			 consult with any relevant advisory committee within the Department of Health
			 and Human Services.
				202.Laboratory accreditation for analyses of
			 foods
				(a)In generalChapter IV (21 U.S.C. 341 et seq.), as
			 amended by section 201, is amended by adding at the end the following:
					
						422.Laboratory accreditation for analyses of
				foods
							(a)Recognition of laboratory
				accreditation
								(1)In generalNot later than 2 years after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall—
									(A)establish a program for the testing of food
				by accredited laboratories;
									(B)establish a publicly available registry of
				accreditation bodies recognized by the Secretary and laboratories accredited by
				a recognized accreditation body, including the name of, contact information
				for, and other information deemed appropriate by the Secretary about such
				bodies and laboratories; and
									(C)require, as a condition of recognition or
				accreditation, as appropriate, that recognized accreditation bodies and
				accredited laboratories report to the Secretary any changes that would affect
				the recognition of such accreditation body or the accreditation of such
				laboratory.
									(2)Program requirementsThe program established under paragraph
				(1)(A) shall provide for the recognition of laboratory accreditation bodies
				that meet criteria established by the Secretary for accreditation of
				laboratories, including independent private laboratories and laboratories run
				and operated by a Federal agency (including the Department of Commerce), State,
				or locality with a demonstrated capability to conduct 1 or more sampling and
				analytical testing methodologies for food.
								(3)Increasing the number of qualified
				laboratoriesThe Secretary
				shall work with the laboratory accreditation bodies recognized under paragraph
				(1), as appropriate, to increase the number of qualified laboratories that are
				eligible to perform testing under subparagraph (b) beyond the number so
				qualified on the date of enactment of the FDA
				Food Safety Modernization Act.
								(4)Limited distributionIn the interest of national security, the
				Secretary, in coordination with the Secretary of Homeland Security, may
				determine the time, manner, and form in which the registry established under
				paragraph (1)(B) is made publicly available.
								(5)Foreign laboratoriesAccreditation bodies recognized by the
				Secretary under paragraph (1) may accredit laboratories that operate outside
				the United States, so long as such laboratories meet the accreditation
				standards applicable to domestic laboratories accredited under this
				section.
								(6)Model laboratory standardsThe Secretary shall develop model standards
				that a laboratory shall meet to be accredited by a recognized accreditation
				body for a specified sampling or analytical testing methodology and included in
				the registry provided for under paragraph (1). In developing the model
				standards, the Secretary shall consult existing standards for guidance. The
				model standards shall include—
									(A)methods to ensure that—
										(i)appropriate sampling, analytical procedures
				(including rapid analytical procedures), and commercially available techniques
				are followed and reports of analyses are certified as true and accurate;
										(ii)internal quality systems are established
				and maintained;
										(iii)procedures exist to evaluate and respond
				promptly to complaints regarding analyses and other activities for which the
				laboratory is accredited; and
										(iv)individuals who conduct the sampling and
				analyses are qualified by training and experience to do so; and
										(B)any other criteria determined appropriate
				by the Secretary.
									(7)Review of recognitionTo ensure compliance with the requirements
				of this section, the Secretary—
									(A)shall periodically, and in no case less
				than once every 5 years, reevaluate accreditation bodies recognized under
				paragraph (1) and may accompany auditors from an accreditation body to assess
				whether the accreditation body meets the criteria for recognition; and
									(B)shall promptly revoke the recognition of
				any accreditation body found not to be in compliance with the requirements of
				this section, specifying, as appropriate, any terms and conditions necessary
				for laboratories accredited by such body to continue to perform testing as
				described in this section.
									(b)Testing procedures
								(1)In generalNot later than 30 months after the date of
				enactment of the FDA Food Safety
				Modernization Act, food testing shall be conducted by Federal
				laboratories or non-Federal laboratories that have been accredited for the
				appropriate sampling or analytical testing methodology or methodologies by a
				recognized accreditation body on the registry established by the Secretary
				under subsection (a)(1)(B) whenever such testing is conducted—
									(A)by or on behalf of an owner or
				consignee—
										(i)in response to a specific testing
				requirement under this Act or implementing regulations, when applied to address
				an identified or suspected food safety problem; and
										(ii)as required by the Secretary, as the
				Secretary deems appropriate, to address an identified or suspected food safety
				problem; or
										(B)on behalf of an owner or consignee—
										(i)in support of admission of an article of
				food under section 801(a); and
										(ii)under an Import Alert that requires
				successful consecutive tests.
										(2)Results of testingThe results of any such testing shall be
				sent directly to the Food and Drug Administration, except the Secretary may by
				regulation exempt test results from such submission requirement if the
				Secretary determines that such results do not contribute to the protection of
				public health. Test results required to be submitted may be submitted to the
				Food and Drug Administration through electronic means.
								(3)ExceptionThe Secretary may waive requirements under
				this subsection if—
									(A)a new methodology or methodologies have
				been developed and validated but a laboratory has not yet been accredited to
				perform such methodology or methodologies; and
									(B)the use of such methodology or
				methodologies are necessary to prevent, control, or mitigate a food emergency
				or foodborne illness outbreak.
									(c)Review by SecretaryIf food sampling and testing performed by a
				laboratory run and operated by a State or locality that is accredited by a
				recognized accreditation body on the registry established by the Secretary
				under subsection (a) result in a State recalling a food, the Secretary shall
				review the sampling and testing results for the purpose of determining the need
				for a national recall or other compliance and enforcement activities.
							(d)No limit on Secretarial
				authorityNothing in this
				section shall be construed to limit the ability of the Secretary to review and
				act upon information from food testing, including determining the sufficiency
				of such information and
				testing.
							.
				(b)Food emergency response
			 networkThe Secretary, in
			 coordination with the Secretary of Agriculture, the Secretary of Homeland
			 Security, and State, local, and tribal governments shall, not later than 180
			 days after the date of enactment of this Act, and biennially thereafter, submit
			 to the relevant committees of Congress, and make publicly available on the
			 Internet Web site of the Department of Health and Human Services, a report on
			 the progress in implementing a national food emergency response laboratory
			 network that—
					(1)provides ongoing surveillance, rapid
			 detection, and surge capacity for large-scale food-related emergencies,
			 including intentional adulteration of the food supply;
					(2)coordinates the food laboratory capacities
			 of State, local, and tribal food laboratories, including the adoption of novel
			 surveillance and identification technologies and the sharing of data between
			 Federal agencies and State laboratories to develop national situational
			 awareness;
					(3)provides accessible, timely, accurate, and
			 consistent food laboratory services throughout the United States;
					(4)develops and implements a methods
			 repository for use by Federal, State, and local officials;
					(5)responds to food-related emergencies;
			 and
					(6)is integrated with relevant laboratory
			 networks administered by other Federal agencies.
					203.Integrated consortium of laboratory
			 networks
				(a)In generalThe Secretary of Homeland Security, in
			 coordination with the Secretary of Health and Human Services, the Secretary of
			 Agriculture, the Secretary of Commerce, and the Administrator of the
			 Environmental Protection Agency, shall maintain an agreement through which
			 relevant laboratory network members, as determined by the Secretary of Homeland
			 Security, shall—
					(1)agree on common laboratory methods in order
			 to reduce the time required to detect and respond to foodborne illness
			 outbreaks and facilitate the sharing of knowledge and information relating to
			 animal health, agriculture, and human health;
					(2)identify means by which laboratory network
			 members could work cooperatively—
						(A)to optimize national laboratory
			 preparedness; and
						(B)to provide surge capacity during
			 emergencies; and
						(3)engage in ongoing dialogue and build
			 relationships that will support a more effective and integrated response during
			 emergencies.
					(b)Reporting requirementThe Secretary of Homeland Security shall,
			 on a biennial basis, submit to the relevant committees of Congress, and make
			 publicly available on the Internet Web site of the Department of Homeland
			 Security, a report on the progress of the integrated consortium of laboratory
			 networks, as established under subsection (a), in carrying out this
			 section.
				204.Enhancing tracking and tracing of food and
			 recordkeeping
				(a)Pilot projects
					(1)In generalNot later than 270 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services (referred to
			 in this section as the Secretary), taking into account
			 recommendations from the Secretary of Agriculture and representatives of State
			 departments of health and agriculture, shall establish pilot projects in
			 coordination with the food industry to explore and evaluate methods to rapidly
			 and effectively identify recipients of food to prevent or mitigate a foodborne
			 illness outbreak and to address credible threats of serious adverse health
			 consequences or death to humans or animals as a result of such food being
			 adulterated under section 402 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 342) or misbranded under section 403(w) of such Act (21 U.S.C.
			 343(w)).
					(2)ContentThe Secretary shall conduct 1 or more pilot
			 projects under paragraph (1) in coordination with the processed food sector and
			 1 or more such pilot projects in coordination with processors or distributors
			 of fruits and vegetables that are raw agricultural commodities. The Secretary
			 shall ensure that the pilot projects under paragraph (1) reflect the diversity
			 of the food supply and include at least 3 different types of foods that have
			 been the subject of significant outbreaks during the 5-year period preceding
			 the date of enactment of this Act, and are selected in order to—
						(A)develop and demonstrate methods for rapid
			 and effective tracking and tracing of foods in a manner that is practicable for
			 facilities of varying sizes, including small businesses;
						(B)develop and demonstrate appropriate
			 technologies, including technologies existing on the date of enactment of this
			 Act, that enhance the tracking and tracing of food; and
						(C)inform the promulgation of regulations
			 under subsection (d).
						(3)ReportNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall report to Congress on the findings
			 of the pilot projects under this subsection together with recommendations for
			 improving the tracking and tracing of food.
					(b)Additional data gathering
					(1)In generalThe Secretary, in coordination with the
			 Secretary of Agriculture and multiple representatives of State departments of
			 health and agriculture, shall assess—
						(A)the costs and benefits associated with the
			 adoption and use of several product tracing technologies, including
			 technologies used in the pilot projects under subsection (a);
						(B)the feasibility of such technologies for
			 different sectors of the food industry, including small businesses; and
						(C)whether such technologies are compatible
			 with the requirements of this subsection.
						(2)RequirementsTo the extent practicable, in carrying out
			 paragraph (1), the Secretary shall—
						(A)evaluate domestic and international product
			 tracing practices in commercial use;
						(B)consider international efforts, including
			 an assessment of whether product tracing requirements developed under this
			 section are compatible with global tracing systems, as appropriate; and
						(C)consult with a diverse and broad range of
			 experts and stakeholders, including representatives of the food industry,
			 agricultural producers, and nongovernmental organizations that represent the
			 interests of consumers.
						(c)Product tracing systemThe Secretary, in consultation with the
			 Secretary of Agriculture, shall, as appropriate, establish within the Food and
			 Drug Administration a product tracing system to receive information that
			 improves the capacity of the Secretary to effectively and rapidly track and
			 trace food that is in the United States or offered for import into the United
			 States. Prior to the establishment of such product tracing system, the
			 Secretary shall examine the results of applicable pilot projects and shall
			 ensure that the activities of such system are adequately supported by the
			 results of such pilot projects.
				(d)Additional recordkeeping requirements for
			 high risk foods
					(1)In generalIn order to rapidly and effectively
			 identify recipients of a food to prevent or mitigate a foodborne illness
			 outbreak and to address credible threats of serious adverse health consequences
			 or death to humans or animals as a result of such food being adulterated under
			 section 402 of the Federal Food, Drug, and Cosmetic Act or misbranded under
			 section 403(w) of such Act, not later than 2 years after the date of enactment
			 of this Act, the Secretary shall publish a notice of proposed rulemaking to
			 establish recordkeeping requirements, in addition to the requirements under
			 section 414 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350c) and
			 subpart J of part 1 of title 21, Code of Federal Regulations (or any successor
			 regulations), for facilities that manufacture, process, pack, or hold foods
			 that the Secretary designates under paragraph (2) as high-risk foods. The
			 Secretary shall set an appropriate effective date of such additional
			 requirements for foods designated as high risk that takes into account the
			 length of time necessary to comply with such requirements. Such requirements
			 shall—
						(A)relate only to information that is
			 reasonably available and appropriate;
						(B)be science-based;
						(C)not prescribe specific technologies for the
			 maintenance of records;
						(D)ensure that the public health benefits of
			 imposing additional recordkeeping requirements outweigh the cost of compliance
			 with such requirements;
						(E)be scale-appropriate and practicable for
			 facilities of varying sizes and capabilities with respect to costs and
			 recordkeeping burdens, and not require the creation and maintenance of
			 duplicate records where the information is contained in other company records
			 kept in the normal course of business;
						(F)minimize the number of different
			 recordkeeping requirements for facilities that handle more than 1 type of
			 food;
						(G)to the extent practicable, not require a
			 facility to change business systems to comply with such requirements;
						(H)allow any person subject to this subsection
			 to maintain records required under this subsection at a central or reasonably
			 accessible location provided that such records can be made available to the
			 Secretary not later than 24 hours after the Secretary requests such records;
			 and
						(I)include a process by which the Secretary
			 may issue a waiver of the requirements under this subsection if the Secretary
			 determines that such requirements would result in an economic hardship for an
			 individual facility or a type of facility;
						(J)be commensurate with the known safety risks
			 of the designated food;
						(K)take into account international trade
			 obligations;
						(L)not require—
							(i)a full pedigree, or a record of the
			 complete previous distribution history of the food from the point of origin of
			 such food;
							(ii)records of recipients of a food beyond the
			 immediate subsequent recipient of such food; or
							(iii)product tracking to the case level by
			 persons subject to such requirements; and
							(M)include a process by which the Secretary
			 may remove a high-risk food designation developed under paragraph (2) for a
			 food or type of food.
						(2)Designation of high-risk foods
						(A)In generalNot later than 1 year after the date of
			 enactment of this Act, and thereafter as the Secretary determines necessary,
			 the Secretary shall designate high-risk foods for which the additional
			 recordkeeping requirements described in paragraph (1) are appropriate and
			 necessary to protect the public health. Each such designation shall be based
			 on—
							(i)the known safety risks of a particular
			 food, including the history and severity of foodborne illness outbreaks
			 attributed to such food, taking into consideration foodborne illness data
			 collected by the Centers for Disease Control and Prevention;
							(ii)the likelihood that a particular food has a
			 high potential risk for microbiological or chemical contamination or would
			 support the growth of pathogenic microorganisms due to the nature of the food
			 or the processes used to produce such food;
							(iii)the point in the manufacturing process of
			 the food where contamination is most likely to occur;
							(iv)the likelihood of contamination and steps
			 taken during the manufacturing process to reduce the possibility of
			 contamination;
							(v)the likelihood that consuming a particular
			 food will result in a foodborne illness due to contamination of the food;
			 and
							(vi)the likely or known severity, including
			 health and economic impacts, of a foodborne illness attributed to a particular
			 food.
							(B)List of high-risk foodsAt the time the Secretary promulgates the
			 final rules under paragraph (1), the Secretary shall publish the list of the
			 foods designated under subparagraph (A) as high-risk foods on the Internet
			 website of the Food and Drug Administration. The Secretary may update the list
			 to designate new high-risk foods and to remove foods that are no longer deemed
			 to be high-risk foods, provided that each such update to the list is consistent
			 with the requirements of this subsection and notice of such update is published
			 in the Federal Register.
						(3)Protection of sensitive
			 informationIn promulgating
			 regulations under this subsection, the Secretary shall take appropriate
			 measures to ensure that there are effective procedures to prevent the
			 unauthorized disclosure of any trade secret or confidential information that is
			 obtained by the Secretary pursuant to this section, including periodic risk
			 assessment and planning to prevent unauthorized release and controls to—
						(A)prevent unauthorized reproduction of trade
			 secret or confidential information;
						(B)prevent unauthorized access to trade secret
			 or confidential information; and
						(C)maintain records with respect to access by
			 any person to trade secret or confidential information maintained by the
			 agency.
						(4)Public inputDuring the comment period in the notice of
			 proposed rulemaking under paragraph (1), the Secretary shall conduct not less
			 than 3 public meetings in diverse geographical areas of the United States to
			 provide persons in different regions an opportunity to comment.
					(5)Retention of recordsExcept as otherwise provided in this
			 subsection, the Secretary may require that a facility retain records under this
			 subsection for not more than 2 years, taking into consideration the risk of
			 spoilage, loss of value, or loss of palatability of the applicable food when
			 determining the appropriate timeframes.
					(6)Limitations
						(A)Farm to school programsIn establishing requirements under this
			 subsection, the Secretary shall, in consultation with the Secretary of
			 Agriculture, consider the impact of requirements on farm to school or farm to
			 institution programs of the Department of Agriculture and other farm to school
			 and farm to institution programs outside such agency, and shall modify the
			 requirements under this subsection, as appropriate, with respect to such
			 programs so that the requirements do not place undue burdens on farm to school
			 or farm to institution programs.
						(B)Identity-preserved labels with respect to
			 farm sales of food that is produced and packaged on a farmThe requirements under this subsection
			 shall not apply to a food that is produced and packaged on a farm if—
							(i)the packaging of the food maintains the
			 integrity of the product and prevents subsequent contamination or alteration of
			 the product; and
							(ii)the labeling of the food includes the name,
			 complete address (street address, town, State, country, and zip or other postal
			 code), and business phone number of the farm, unless the Secretary waives the
			 requirement to include a business phone number of the farm, as appropriate, in
			 order to accommodate a religious belief of the individual in charge of such
			 farm.
							(C)Fishing vesselsThe requirements under this subsection with
			 respect to a food that is produced through the use of a fishing vessel (as
			 defined in section 3(18) of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1802(18))) shall be limited to the requirements under
			 subparagraph (F) until such time as the food is sold by the owner, operator, or
			 agent in charge of such fishing vessel.
						(D)Commingled raw agricultural
			 commodities
							(i)Limitation on extent of
			 tracingRecordkeeping
			 requirements under this subsection with regard to any commingled raw
			 agricultural commodity shall be limited to the requirements under subparagraph
			 (F).
							(ii)DefinitionsFor the purposes of this
			 subparagraph—
								(I)the term commingled raw agricultural
			 commodity means any commodity that is combined or mixed after
			 harvesting, but before processing;
								(II)the term commingled raw agricultural
			 commodity shall not include types of fruits and vegetables that are raw
			 agricultural commodities for which the Secretary has determined that standards
			 promulgated under section 419 of the Federal Food, Drug, and Cosmetic Act (as
			 added by section 105) would minimize the risk of serious adverse health
			 consequences or death; and
								(III)the term processing means
			 operations that alter the general state of the commodity, such as canning,
			 cooking, freezing, dehydration, milling, grinding, pasteurization, or
			 homogenization.
								(E)Exemption of other foodsThe Secretary may, by notice in the Federal
			 Register, modify the requirements under this subsection with respect to, or
			 exempt a food or a type of facility from, the requirements of this subsection
			 (other than the requirements under subparagraph (F), if applicable) if the
			 Secretary determines that product tracing requirements for such food (such as
			 bulk or commingled ingredients that are intended to be processed to destroy
			 pathogens) or type of facility is not necessary to protect the public
			 health.
						(F)Recordkeeping regarding previous sources
			 and subsequent recipientsIn
			 the case of a person or food to which a limitation or exemption under
			 subparagraph (C), (D), or (E) applies, if such person, or a person who
			 manufactures, processes, packs, or holds such food, is required to register
			 with the Secretary under section 415 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 350d) with respect to the manufacturing, processing, packing, or
			 holding of the applicable food, the Secretary shall require such person to
			 maintain records that identify the immediate previous source of such food and
			 the immediate subsequent recipient of such food.
						(G)Grocery
			 storesWith respect to a sale
			 of a food described in subparagraph (H) to a grocery store, the Secretary shall
			 not require such grocery store to maintain records under this subsection other
			 than records documenting the farm that was the source of such food. The
			 Secretary shall not require that such records be kept for more than 180
			 days.
						(H)Farm sales to consumersThe Secretary shall not require a farm to
			 maintain any distribution records under this subsection with respect to a sale
			 of a food described in subparagraph (I) (including a sale of a food that is
			 produced and packaged on such farm), if such sale is made by the farm directly
			 to a consumer.
						(I)Sale
			 of a foodA sale of a food
			 described in this subparagraph is a sale of a food in which—
							(i)the food is produced on a farm; and
							(ii)the sale is made by the owner, operator, or
			 agent in charge of such farm directly to a consumer or grocery store.
							(7)No impact on non-high-risk
			 foodsThe recordkeeping
			 requirements established under paragraph (1) shall have no effect on foods that
			 are not designated by the Secretary under paragraph (2) as high-risk foods.
			 Foods described in the preceding sentence shall be subject solely to the
			 recordkeeping requirements under section 414 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 350c) and subpart J of part 1 of title 21, Code of
			 Federal Regulations (or any successor regulations).
					(e)Evaluation and recommendations
					(1)ReportNot later than 1 year after the effective
			 date of the final rule promulgated under subsection (d)(1), the Comptroller
			 General of the United States shall submit to Congress a report, taking into
			 consideration the costs of compliance and other regulatory burdens on small
			 businesses and Federal, State, and local food safety practices and
			 requirements, that evaluates the public health benefits and risks, if any, of
			 limiting—
						(A)the product tracing requirements under
			 subsection (d) to foods identified under paragraph (2) of such subsection,
			 including whether such requirements provide adequate assurance of traceability
			 in the event of intentional adulteration, including by acts of terrorism;
			 and
						(B)the participation of restaurants in the
			 recordkeeping requirements.
						(2)Determination and
			 recommendationsIn conducting
			 the evaluation and report under paragraph (1), if the Comptroller General of
			 the United States determines that the limitations described in such paragraph
			 do not adequately protect the public health, the Comptroller General shall
			 submit to Congress recommendations, if appropriate, regarding recordkeeping
			 requirements for restaurants and additional foods, in order to protect the
			 public health.
					(f)Farms
					(1)Request for informationNotwithstanding subsection (d), during an
			 active investigation of a foodborne illness outbreak, or if the Secretary
			 determines it is necessary to protect the public health and prevent or mitigate
			 a foodborne illness outbreak, the Secretary, in consultation and coordination
			 with State and local agencies responsible for food safety, as appropriate, may
			 request that the owner, operator, or agent of a farm identify potential
			 immediate recipients, other than consumers, of an article of the food that is
			 the subject of such investigation if the Secretary reasonably believes such
			 article of food—
						(A)is adulterated under section 402 of the
			 Federal Food, Drug, and Cosmetic Act;
						(B)presents a threat of serious adverse health
			 consequences or death to humans or animals; and
						(C)was adulterated as described in
			 subparagraph (A) on a particular farm (as defined in section 1.227 of chapter
			 21, Code of Federal Regulations (or any successor regulation)).
						(2)Manner of requestIn making a request under paragraph (1),
			 the Secretary, in consultation and coordination with State and local agencies
			 responsible for food safety, as appropriate, shall issue a written notice to
			 the owner, operator, or agent of the farm to which the article of food has been
			 traced. The individual providing such notice shall present to such owner,
			 operator, or agent appropriate credentials and shall deliver such notice at
			 reasonable times and within reasonable limits and in a reasonable
			 manner.
					(3)Delivery of information
			 requestedThe owner,
			 operator, or agent of a farm shall deliver the information requested under
			 paragraph (1) in a prompt and reasonable manner. Such information may consist
			 of records kept in the normal course of business, and may be in electronic or
			 non-electronic format.
					(4)LimitationA request made under paragraph (1) shall
			 not include a request for information relating to the finances, pricing of
			 commodities produced, personnel, research, sales (other than information
			 relating to shipping), or other disclosures that may reveal trade secrets or
			 confidential information from the farm to which the article of food has been
			 traced, other than information necessary to identify potential immediate
			 recipients of such food. Section 301(j) of the Federal Food, Drug, and Cosmetic
			 Act and the Freedom of Information Act shall apply with respect to any
			 confidential commercial information that is disclosed to the Food and Drug
			 Administration in the course of responding to a request under paragraph
			 (1).
					(5)RecordsExcept with respect to identifying
			 potential immediate recipients in response to a request under this subsection,
			 nothing in this subsection shall require the establishment or maintenance by
			 farms of new records.
					(g)No limitation on commingling of
			 foodNothing in this section
			 shall be construed to authorize the Secretary to impose any limitation on the
			 commingling of food.
				(h)Small entity compliance guideNot later than 180 days after promulgation
			 of a final rule under subsection (d), the Secretary shall issue a small entity
			 compliance guide setting forth in plain language the requirements of the
			 regulations under such subsection in order to assist small entities, including
			 farms and small businesses, in complying with the recordkeeping requirements
			 under such subsection.
				(i)Flexibility for small
			 businessesNotwithstanding
			 any other provision of law, the regulations promulgated under subsection (d)
			 shall apply—
					(1)to small businesses (as defined by the
			 Secretary in section 103, not later than 90 days after the date of enactment of
			 this Act) beginning on the date that is 1 year after the effective date of the
			 final regulations promulgated under subsection (d); and
					(2)to very small businesses (as defined by the
			 Secretary in section 103, not later than 90 days after the date of enactment of
			 this Act) beginning on the date that is 2 years after the effective date of the
			 final regulations promulgated under subsection (d).
					(j)Enforcement
					(1)Prohibited actsSection 301(e) (21 U.S.C. 331(e)) is
			 amended by inserting ; or the violation of any recordkeeping requirement
			 under section 204 of the FDA Food Safety Modernization Act (except when such
			 violation is committed by a farm) before the period at the end.
					(2)ImportsSection 801(a) (21 U.S.C. 381(a)) is
			 amended by inserting or (4) the recordkeeping requirements under section
			 204 of the FDA Food Safety Modernization Act (other than the requirements under
			 subsection (f) of such section) have not been complied with regarding such
			 article, in the third sentence before then such article shall be
			 refused admission.
					205.Surveillance
				(a)Definition of foodborne illness
			 outbreakIn this Act, the
			 term foodborne illness outbreak means the occurrence of 2 or more
			 cases of a similar illness resulting from the ingestion of a certain
			 food.
				(b)Foodborne illness surveillance
			 systems
					(1)In generalThe Secretary, acting through the Director
			 of the Centers for Disease Control and Prevention, shall enhance foodborne
			 illness surveillance systems to improve the collection, analysis, reporting,
			 and usefulness of data on foodborne illnesses by—
						(A)coordinating Federal, State and local
			 foodborne illness surveillance systems, including complaint systems, and
			 increasing participation in national networks of public health and food
			 regulatory agencies and laboratories;
						(B)facilitating sharing of surveillance
			 information on a more timely basis among governmental agencies, including the
			 Food and Drug Administration, the Department of Agriculture, the Department of
			 Homeland Security, and State and local agencies, and with the public;
						(C)developing improved epidemiological tools
			 for obtaining quality exposure data and microbiological methods for classifying
			 cases;
						(D)augmenting such systems to improve
			 attribution of a foodborne illness outbreak to a specific food;
						(E)expanding capacity of such systems,
			 including working toward automatic electronic searches, for implementation of
			 identification practices, including fingerprinting strategies, for foodborne
			 infectious agents, in order to identify new or rarely documented causes of
			 foodborne illness and submit standardized information to a centralized
			 database;
						(F)allowing timely public access to
			 aggregated, de-identified surveillance data;
						(G)at least annually, publishing current
			 reports on findings from such systems;
						(H)establishing a flexible mechanism for
			 rapidly initiating scientific research by academic institutions;
						(I)integrating foodborne illness surveillance
			 systems and data with other biosurveillance and public health situational
			 awareness capabilities at the Federal, State, and local levels, including by
			 sharing foodborne illness surveillance data with the National Biosurveillance
			 Integration Center; and
						(J)other activities as determined appropriate
			 by the Secretary.
						(2)Working groupThe Secretary shall support and maintain a
			 diverse working group of experts and stakeholders from Federal, State, and
			 local food safety and health agencies, the food and food testing industries,
			 consumer organizations, and academia. Such working group shall provide the
			 Secretary, through at least annual meetings of the working group and an annual
			 public report, advice and recommendations on an ongoing and regular basis
			 regarding the improvement of foodborne illness surveillance and implementation
			 of this section, including advice and recommendations on—
						(A)the priority needs of regulatory agencies,
			 the food industry, and consumers for information and analysis on foodborne
			 illness and its causes;
						(B)opportunities to improve the effectiveness
			 of initiatives at the Federal, State, and local levels, including coordination
			 and integration of activities among Federal agencies, and between the Federal,
			 State, and local levels of government;
						(C)improvement in the timeliness and depth of
			 access by regulatory and health agencies, the food industry, academic
			 researchers, and consumers to foodborne illness aggregated, de-identified
			 surveillance data collected by government agencies at all levels, including
			 data compiled by the Centers for Disease Control and Prevention;
						(D)key barriers at Federal, State, and local
			 levels to improving foodborne illness surveillance and the utility of such
			 surveillance for preventing foodborne illness;
						(E)the capabilities needed for establishing
			 automatic electronic searches of surveillance data; and
						(F)specific actions to reduce barriers to
			 improvement, implement the working group’s recommendations, and achieve the
			 purposes of this section, with measurable objectives and timelines, and
			 identification of resource and staffing needs.
						(3)Authorization of
			 appropriationsTo carry out
			 the activities described in paragraph (1), there is authorized to be
			 appropriated $24,000,000 for each fiscal years 2011 through 2015.
					(c)Improving food safety and defense capacity
			 at the State and local level
					(1)In generalThe Secretary shall develop and implement
			 strategies to leverage and enhance the food safety and defense capacities of
			 State and local agencies in order to achieve the following goals:
						(A)Improve foodborne illness outbreak response
			 and containment.
						(B)Accelerate foodborne illness surveillance
			 and outbreak investigation, including rapid shipment of clinical isolates from
			 clinical laboratories to appropriate State laboratories, and conducting more
			 standardized illness outbreak interviews.
						(C)Strengthen the capacity of State and local
			 agencies to carry out inspections and enforce safety standards.
						(D)Improve the effectiveness of Federal,
			 State, and local partnerships to coordinate food safety and defense resources
			 and reduce the incidence of foodborne illness.
						(E)Share information on a timely basis among
			 public health and food regulatory agencies, with the food industry, with health
			 care providers, and with the public.
						(F)Strengthen the capacity of State and local
			 agencies to achieve the goals described in section 108.
						(2)ReviewIn developing of the strategies required by
			 paragraph (1), the Secretary shall, not later than 1 year after the date of
			 enactment of the FDA Food Safety
			 Modernization Act, complete a review of State and local
			 capacities, and needs for enhancement, which may include a survey with respect
			 to—
						(A)staffing levels and expertise available to
			 perform food safety and defense functions;
						(B)laboratory capacity to support
			 surveillance, outbreak response, inspection, and enforcement activities;
						(C)information systems to support data
			 management and sharing of food safety and defense information among State and
			 local agencies and with counterparts at the Federal level; and
						(D)other State and local activities and needs
			 as determined appropriate by the Secretary.
						(d)Food safety capacity building
			 grantsSection 317R(b) of the
			 Public Health Service Act (42 U.S.C. 247b–20(b)) is amended—
					(1)by striking 2002 and
			 inserting 2010; and
					(2)by striking 2003 through
			 2006 and inserting 2011 through 2015.
					206.Mandatory recall authority
				(a)In generalChapter IV (21 U.S.C. 341 et seq.), as
			 amended by section 202, is amended by adding at the end the following:
					
						423.Mandatory recall authority
							(a)Voluntary proceduresIf the Secretary determines, based on
				information gathered through the reportable food registry under section 417 or
				through any other means, that there is a reasonable probability that an article
				of food (other than infant formula) is adulterated under section 402 or
				misbranded under section 403(w) and the use of or exposure to such article will
				cause serious adverse health consequences or death to humans or animals, the
				Secretary shall provide the responsible party (as defined in section 417) with
				an opportunity to cease distribution and recall such article.
							(b)Prehearing order To cease distribution and
				give notice
								(1)In generalIf the responsible party refuses to or does
				not voluntarily cease distribution or recall such article within the time and
				in the manner prescribed by the Secretary (if so prescribed), the Secretary
				may, by order require, as the Secretary deems necessary, such person to—
									(A)immediately cease distribution of such
				article; and
									(B)as applicable, immediately notify all
				persons—
										(i)manufacturing, processing, packing,
				transporting, distributing, receiving, holding, or importing and selling such
				article; and
										(ii)to which such article has been distributed,
				transported, or sold, to immediately cease distribution of such article.
										(2)Required additional information
									(A)In generalIf an article of food covered by a recall
				order issued under paragraph (1)(B) has been distributed to a warehouse-based
				third party logistics provider without providing such provider sufficient
				information to know or reasonably determine the precise identity of the article
				of food covered by a recall order that is in its possession, the notice
				provided by the responsible party subject to the order issued under paragraph
				(1)(B) shall include such information as is necessary for the warehouse-based
				third party logistics provider to identify the food.
									(B)Rules of constructionNothing in this paragraph shall be
				construed—
										(i)to exempt a warehouse-based third party
				logistics provider from the requirements of this Act, including the
				requirements in this section and section 414; or
										(ii)to exempt a warehouse-based third party
				logistics provider from being the subject of a mandatory recall order.
										(3)Determination to limit areas
				affectedIf the Secretary
				requires a responsible party to cease distribution under paragraph (1)(A) of an
				article of food identified in subsection (a), the Secretary may limit the size
				of the geographic area and the markets affected by such cessation if such
				limitation would not compromise the public health.
								(c)Hearing on orderThe Secretary shall provide the responsible
				party subject to an order under subsection (b) with an opportunity for an
				informal hearing, to be held as soon as possible, but not later than 2 days
				after the issuance of the order, on the actions required by the order and on
				why the article that is the subject of the order should not be recalled.
							(d)Post-hearing recall order and modification
				of order
								(1)Amendment of orderIf, after providing opportunity for an
				informal hearing under subsection (c), the Secretary determines that removal of
				the article from commerce is necessary, the Secretary shall, as
				appropriate—
									(A)amend the order to require recall of such
				article or other appropriate action;
									(B)specify a timetable in which the recall
				shall occur;
									(C)require periodic reports to the Secretary
				describing the progress of the recall; and
									(D)provide notice to consumers to whom such
				article was, or may have been, distributed.
									(2)Vacating of orderIf, after such hearing, the Secretary
				determines that adequate grounds do not exist to continue the actions required
				by the order, or that such actions should be modified, the Secretary shall
				vacate the order or modify the order.
								(e)Rule regarding alcoholic
				beveragesThe Secretary shall
				not initiate a mandatory recall or take any other action under this section
				with respect to any alcohol beverage until the Secretary has provided the
				Alcohol and Tobacco Tax and Trade Bureau with a reasonable opportunity to cease
				distribution and recall such article under the Alcohol and Tobacco Tax and
				Trade Bureau authority.
							(f)Cooperation and consultationThe Secretary shall work with State and
				local public health officials in carrying out this section, as
				appropriate.
							(g)Public notificationIn conducting a recall under this section,
				the Secretary shall—
								(1)ensure that a press release is published
				regarding the recall, as well as alerts and public notices, as appropriate, in
				order to provide notification—
									(A)of the recall to consumers and retailers to
				whom such article was, or may have been, distributed; and
									(B)that includes, at a minimum—
										(i)the name of the article of food subject to
				the recall;
										(ii)a description of the risk associated with
				such article; and
										(iii)to the extent practicable, information for
				consumers about similar articles of food that are not affected by the
				recall;
										(2)consult the policies of the Department of
				Agriculture regarding providing to the public a list of retail consignees
				receiving products involved in a Class I recall and shall consider providing
				such a list to the public, as determined appropriate by the Secretary;
				and
								(3)if available, publish on the Internet Web
				site of the Food and Drug Administration an image of the article that is the
				subject of the press release described in (1).
								(h)No delegationThe authority conferred by this section to
				order a recall or vacate a recall order shall not be delegated to any officer
				or employee other than the Commissioner.
							(i)EffectNothing in this section shall affect the
				authority of the Secretary to request or participate in a voluntary recall, or
				to issue an order to cease distribution or to recall under any other provision
				of this Act or under the Public Health Service Act.
							(j)Coordinated communication
								(1)In generalTo assist in carrying out the requirements
				of this subsection, the Secretary shall establish an incident command operation
				or a similar operation within the Department of Health and Human Services that
				will operate not later than 24 hours after the initiation of a mandatory recall
				or the recall of an article of food for which the use of, or exposure to, such
				article will cause serious adverse health consequences or death to humans or
				animals.
								(2)RequirementsTo reduce the potential for
				miscommunication during recalls or regarding investigations of a food borne
				illness outbreak associated with a food that is subject to a recall, each
				incident command operation or similar operation under paragraph (1) shall use
				regular staff and resources of the Department of Health and Human Services
				to—
									(A)ensure timely and coordinated communication
				within the Department, including enhanced communication and coordination
				between different agencies and organizations within the Department;
									(B)ensure timely and coordinated communication
				from the Department, including public statements, throughout the duration of
				the investigation and related foodborne illness outbreak;
									(C)identify a single point of contact within
				the Department for public inquiries regarding any actions by the Secretary
				related to a recall;
									(D)coordinate with Federal, State, local, and
				tribal authorities, as appropriate, that have responsibilities related to the
				recall of a food or a foodborne illness outbreak associated with a food that is
				subject to the recall, including notification of the Secretary of Agriculture
				and the Secretary of Education in the event such recalled food is a commodity
				intended for use in a child nutrition program (as identified in section 25(b)
				of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769f(b));
				and
									(E)conclude operations at such time as the
				Secretary determines appropriate.
									(3)Multiple recallsThe Secretary may establish multiple or
				concurrent incident command operations or similar operations in the event of
				multiple recalls or foodborne illness outbreaks necessitating such action by
				the Department of Health and Human
				Services.
								.
				(b)Search engineNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall modify the Internet Web site of the
			 Food and Drug Administration to include a search engine that—
					(1)is consumer-friendly, as determined by the
			 Secretary; and
					(2)provides a means by which an individual may
			 locate relevant information regarding each article of food subject to a recall
			 under section 423 of the Federal Food, Drug, and Cosmetic Act and the status of
			 such recall (such as whether a recall is ongoing or has been completed).
					(c)Civil penaltySection 303(f)(2)(A) (21 U.S.C.
			 333(f)(2)(A)) is amended by inserting or any person who does not comply
			 with a recall order under section 423 after section
			 402(a)(2)(B).
				(d)Prohibited actsSection 301 (21 U.S.C. 331 et seq.), as
			 amended by section 106, is amended by adding at the end the following:
					
						(xx)The refusal or failure to follow an order
				under section
				423.
						.
				(e)GAO review
					(1)In generalNot later than 90 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that—
						(A)identifies State and local agencies with
			 the authority to require the mandatory recall of food, and evaluates use of
			 such authority with regard to frequency, effectiveness, and appropriateness,
			 including consideration of any new or existing mechanisms available to
			 compensate persons for general and specific recall-related costs when a recall
			 is subsequently determined by the relevant authority to have been an
			 error;
						(B)identifies Federal agencies, other than the
			 Department of Health and Human Services, with mandatory recall authority and
			 examines use of that authority with regard to frequency, effectiveness, and
			 appropriateness, including any new or existing mechanisms available to
			 compensate persons for general and specific recall-related costs when a recall
			 is subsequently determined by the relevant agency to have been an error;
						(C)considers models for farmer restitution
			 implemented in other nations in cases of erroneous recalls; and
						(D)makes recommendations to the Secretary
			 regarding use of the authority under section 423 of the Federal Food, Drug, and
			 Cosmetic Act (as added by this section) to protect the public health while
			 seeking to minimize unnecessary economic costs.
						(2)Effect of reviewIf the Comptroller General of the United
			 States finds, after the review conducted under paragraph (1), that the
			 mechanisms described in such paragraph do not exist or are inadequate, then,
			 not later than 90 days after the conclusion of such review, the Secretary of
			 Agriculture shall conduct a study of the feasibility of implementing a farmer
			 indemnification program to provide restitution to agricultural producers for
			 losses sustained as a result of a mandatory recall of an agricultural commodity
			 by a Federal or State regulatory agency that is subsequently determined to be
			 in error. The Secretary of Agriculture shall submit to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate a report that describes the results of
			 the study, including any recommendations.
					(f)Annual report to Congress
					(1)In generalNot later than 2 years after the date of
			 enactment of this Act and annually thereafter, the Secretary of Health and
			 Human Services (referred to in this subsection as the Secretary)
			 shall submit a report to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Energy and Commerce of the House of
			 Representatives on the use of recall authority under section 423 of the Federal
			 Food, Drug, and Cosmetic Act (as added by subsection (a)) and any public health
			 advisories issued by the Secretary that advise against the consumption of an
			 article of food on the ground that the article of food is adulterated and poses
			 an imminent danger to health.
					(2)ContentThe report under paragraph (1) shall
			 include, with respect to the report year—
						(A)the identity of each article of food that
			 was the subject of a public health advisory described in paragraph (1), an
			 opportunity to cease distribution and recall under subsection (a) of section
			 423 of the Federal Food, Drug, and Cosmetic Act, or a mandatory recall order
			 under subsection (b) of such section;
						(B)the number of responsible parties, as
			 defined in section 417 of the Federal Food, Drug, and Cosmetic Act, formally
			 given the opportunity to cease distribution of an article of food and recall
			 such article, as described in section 423(a) of such Act;
						(C)the number of responsible parties described
			 in subparagraph (B) who did not cease distribution of or recall an article of
			 food after given the opportunity to cease distribution or recall under section
			 423(a) of the Federal Food, Drug, and Cosmetic Act;
						(D)the number of recall orders issued under
			 section 423(b) of the Federal Food, Drug, and Cosmetic Act; and
						(E)a description of any instances in which
			 there was no testing that confirmed adulteration of an article of food that was
			 the subject of a recall under section 423(b) of the Federal Food, Drug, and
			 Cosmetic Act or a public health advisory described in paragraph (1).
						207.Administrative detention of food
				(a)In generalSection 304(h)(1)(A) (21 U.S.C.
			 334(h)(1)(A)) is amended by—
					(1)striking credible evidence or
			 information indicating and inserting reason to believe;
			 and
					(2)striking presents a threat of
			 serious adverse health consequences or death to humans or animals and
			 inserting is adulterated or misbranded.
					(b)RegulationsNot later than 120 days after the date of
			 enactment of this Act, the Secretary shall issue an interim final rule amending
			 subpart K of part 1 of title 21, Code of Federal Regulations, to implement the
			 amendment made by this section.
				(c)Effective
			 dateThe amendment made by
			 this section shall take effect 180 days after the date of enactment of this
			 Act.
				208.Decontamination and disposal standards and
			 plans
				(a)In generalThe Administrator of the Environmental
			 Protection Agency (referred to in this section as the
			 Administrator), in coordination with the Secretary of Health and
			 Human Services, Secretary of Homeland Security, and Secretary of Agriculture,
			 shall provide support for, and technical assistance to, State, local, and
			 tribal governments in preparing for, assessing, decontaminating, and recovering
			 from an agriculture or food emergency.
				(b)Development of standardsIn carrying out subsection (a), the
			 Administrator, in coordination with the Secretary of Health and Human Services,
			 Secretary of Homeland Security, Secretary of Agriculture, and State, local, and
			 tribal governments, shall develop and disseminate specific standards and
			 protocols to undertake clean-up, clearance, and recovery activities following
			 the decontamination and disposal of specific threat agents and foreign animal
			 diseases.
				(c)Development of model plansIn carrying out subsection (a), the
			 Administrator, the Secretary of Health and Human Services, and the Secretary of
			 Agriculture shall jointly develop and disseminate model plans for—
					(1)the decontamination of individuals,
			 equipment, and facilities following an intentional contamination of agriculture
			 or food; and
					(2)the disposal of large quantities of
			 animals, plants, or food products that have been infected or contaminated by
			 specific threat agents and foreign animal diseases.
					(d)ExercisesIn carrying out subsection (a), the
			 Administrator, in coordination with the entities described under subsection
			 (b), shall conduct exercises at least annually to evaluate and identify
			 weaknesses in the decontamination and disposal model plans described in
			 subsection (c). Such exercises shall be carried out, to the maximum extent
			 practicable, as part of the national exercise program under section 648(b)(1)
			 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C.
			 748(b)(1)).
				(e)ModificationsBased on the exercises described in
			 subsection (d), the Administrator, in coordination with the entities described
			 in subsection (b), shall review and modify as necessary the plans described in
			 subsection (c) not less frequently than biennially.
				(f)PrioritizationThe Administrator, in coordination with the
			 entities described in subsection (b), shall develop standards and plans under
			 subsections (b) and (c) in an identified order of priority that takes into
			 account—
					(1)highest-risk biological, chemical, and
			 radiological threat agents;
					(2)agents that could cause the greatest
			 economic devastation to the agriculture and food system; and
					(3)agents that are most difficult to clean or
			 remediate.
					209.Improving the training of State, local,
			 territorial, and tribal food safety officials
				(a)Improving trainingChapter X (21 U.S.C. 391 et seq.) is
			 amended by adding at the end the following:
					
						1011.Improving the training of State, local,
				territorial, and tribal food safety officials
							(a)TrainingThe Secretary shall set standards and
				administer training and education programs for the employees of State, local,
				territorial, and tribal food safety officials relating to the regulatory
				responsibilities and policies established by this Act, including programs
				for—
								(1)scientific training;
								(2)training to improve the skill of officers
				and employees authorized to conduct inspections under sections 702 and
				704;
								(3)training to achieve advanced product or
				process specialization in such inspections;
								(4)training that addresses best
				practices;
								(5)training in administrative process and
				procedure and integrity issues;
								(6)training in appropriate sampling and
				laboratory analysis methodology; and
								(7)training in building enforcement actions
				following inspections, examinations, testing, and investigations.
								(b)Partnerships with State and local
				officials
								(1)In generalThe Secretary, pursuant to a contract or
				memorandum of understanding between the Secretary and the head of a State,
				local, territorial, or tribal department or agency, is authorized and
				encouraged to conduct examinations, testing, and investigations for the
				purposes of determining compliance with the food safety provisions of this Act
				through the officers and employees of such State, local, territorial, or tribal
				department or agency.
								(2)ContentA contract or memorandum described under
				paragraph (1) shall include provisions to ensure adequate training of such
				officers and employees to conduct such examinations, testing, and
				investigations. The contract or memorandum shall contain provisions regarding
				reimbursement. Such provisions may, at the sole discretion of the head of the
				other department or agency, require reimbursement, in whole or in part, from
				the Secretary for the examinations, testing, or investigations performed
				pursuant to this section by the officers or employees of the State,
				territorial, or tribal department or agency.
								(3)EffectNothing in this subsection shall be
				construed to limit the authority of the Secretary under section 702.
								(c)Extension serviceThe Secretary shall ensure coordination
				with the extension activities of the National Institute of Food and Agriculture
				of the Department of Agriculture in advising producers and small processors
				transitioning into new practices required as a result of the enactment of the
				FDA Food Safety Modernization Act and assisting regulated industry with
				compliance with such Act.
							(d)National food safety training, education,
				extension, outreach and technical assistance program
								(1)In generalIn order to improve food safety and reduce
				the incidence of foodborne illness, the Secretary shall, not later than 180
				days after the date of enactment of the FDA Food Safety Modernization Act,
				enter into one or more memoranda of understanding, or enter into other
				cooperative agreements, with the Secretary of Agriculture to establish a
				competitive grant program within the National Institute for Food and
				Agriculture to provide food safety training, education, extension, outreach,
				and technical assistance to—
									(A)owners and operators of farms;
									(B)small food processors; and
									(C)small fruit and vegetable merchant
				wholesalers.
									(2)ImplementationThe competitive grant program established
				under paragraph (1) shall be carried out in accordance with section 405 of the
				Agricultural Research, Extension, and Education Reform Act of 1998.
								(e)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				section for fiscal years 2011 through
				2015.
							.
				(b)National food safety training, education,
			 extension, outreach, and technical assistance programTitle IV of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 is amended by inserting after
			 section 404 (7 U.S.C. 7624) the following:
					
						405.National food safety training, education,
				extension, outreach, and technical assistance program
							(a)In generalThe Secretary shall award grants under this
				section to carry out the competitive grant program established under section
				1011(d) of the Federal Food, Drug, and Cosmetic Act, pursuant to any memoranda
				of understanding entered into under such section.
							(b)Integrated approachThe grant program described under
				subsection (a) shall be carried out under this section in a manner that
				facilitates the integration of food safety standards and guidance with the
				variety of agricultural production systems, encompassing conventional,
				sustainable, organic, and conservation and environmental practices.
							(c)PriorityIn awarding grants under this section, the
				Secretary shall give priority to projects that target small and medium-sized
				farms, beginning farmers, socially disadvantaged farmers, small processors, or
				small fresh fruit and vegetable merchant wholesalers.
							(d)Program coordination
								(1)In generalThe Secretary shall coordinate
				implementation of the grant program under this section with the National
				Integrated Food Safety Initiative.
								(2)InteractionThe Secretary shall—
									(A)in carrying out the grant program under
				this section, take into consideration applied research, education, and
				extension results obtained from the National Integrated Food Safety Initiative;
				and
									(B)in determining the applied research agenda
				for the National Integrated Food Safety Initiative, take into consideration the
				needs articulated by participants in projects funded by the program under this
				section.
									(e)Grants
								(1)In generalIn carrying out this section, the Secretary
				shall make competitive grants to support training, education, extension,
				outreach, and technical assistance projects that will help improve public
				health by increasing the understanding and adoption of established food safety
				standards, guidance, and protocols.
								(2)Encouraged featuresThe Secretary shall encourage projects
				carried out using grant funds under this section to include co-management of
				food safety, conservation systems, and ecological health.
								(3)Maximum term and size of grant
									(A)In generalA grant under this section shall have a
				term that is not more than 3 years.
									(B)Limitation on grant fundingThe Secretary may not provide grant funding
				to an entity under this section after such entity has received 3 years of grant
				funding under this section.
									(f)Grant eligibility
								(1)In generalTo be eligible for a grant under this
				section, an entity shall be—
									(A)a State cooperative extension
				service;
									(B)a Federal, State, local, or tribal agency,
				a nonprofit community-based or non-governmental organization, or an
				organization representing owners and operators of farms, small food processors,
				or small fruit and vegetable merchant wholesalers that has a commitment to
				public health and expertise in administering programs that contribute to food
				safety;
									(C)an institution of higher education (as
				defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
				1001(a))) or a foundation maintained by an institution of higher
				education;
									(D)a collaboration of 2 of more eligible
				entities described in this subsection; or
									(E)such other appropriate entity, as
				determined by the Secretary.
									(2)Multistate partnershipsGrants under this section may be made for
				projects involving more than 1 State.
								(g)Regional balanceIn making grants under this section, the
				Secretary shall, to the maximum extent practicable, ensure—
								(1)geographic diversity; and
								(2)diversity of types of agricultural
				production.
								(h)Technical assistanceThe Secretary may use funds made available
				under this section to provide technical assistance to grant recipients to
				further the purposes of this section.
							(i)Best practices and model
				programsBased on evaluations
				of, and responses arising from, projects funded under this section, the
				Secretary may issue a set of recommended best practices and models for food
				safety training programs for agricultural producers, small food processors, and
				small fresh fruit and vegetable merchant wholesalers.
							(j)Authorization of
				appropriationsFor the
				purposes of making grants under this section, there are authorized to be
				appropriated such sums as may be necessary for fiscal years 2011 through
				2015.
							.
				210.Enhancing food safety
				(a)Grants To enhance food safetySection 1009 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 399) is amended to read as follows:
					
						1009.Grants to enhance food safety
							(a)In generalThe Secretary is authorized to make grants
				to eligible entities to—
								(1)undertake examinations, inspections, and
				investigations, and related food safety activities under section 702;
								(2)train to the standards of the Secretary for
				the examination, inspection, and investigation of food manufacturing,
				processing, packing, holding, distribution, and importation, including as such
				examination, inspection, and investigation relate to retail food
				establishments;
								(3)build the food safety capacity of the
				laboratories of such eligible entity, including the detection of zoonotic
				diseases;
								(4)build the infrastructure and capacity of
				the food safety programs of such eligible entity to meet the standards as
				outlined in the grant application; and
								(5)take appropriate action to protect the
				public health in response to—
									(A)a notification under section 1008,
				including planning and otherwise preparing to take such action; or
									(B)a recall of food under this Act.
									(b)Eligible entities; application
								(1)In generalIn this section, the term eligible
				entity means an entity—
									(A)that is—
										(i)a State;
										(ii)a locality;
										(iii)a territory;
										(iv)an Indian tribe (as defined in section 4(e)
				of the Indian Self-Determination and Education Assistance Act); or
										(v)a nonprofit food safety training entity
				that collaborates with 1 or more institutions of higher education; and
										(B)that submits an application to the
				Secretary at such time, in such manner, and including such information as the
				Secretary may reasonably require.
									(2)ContentsEach application submitted under paragraph
				(1) shall include—
									(A)an assurance that the eligible entity has
				developed plans to engage in the types of activities described in subsection
				(a);
									(B)a description of the types of activities to
				be funded by the grant;
									(C)an itemization of how grant funds received
				under this section will be expended;
									(D)a description of how grant activities will
				be monitored; and
									(E)an agreement by the eligible entity to
				report information required by the Secretary to conduct evaluations under this
				section.
									(c)LimitationsThe funds provided under subsection (a)
				shall be available to an eligible entity that receives a grant under this
				section only to the extent such entity funds the food safety programs of such
				entity independently of any grant under this section in each year of the grant
				at a level equal to the level of such funding in the previous year, increased
				by the Consumer Price Index. Such non-Federal matching funds may be provided
				directly or through donations from public or private entities and may be in
				cash or in-kind, fairly evaluated, including plant, equipment, or
				services.
							(d)Additional authorityThe Secretary may—
								(1)award a grant under this section in each
				subsequent fiscal year without reapplication for a period of not more than 3
				years, provided the requirements of subsection (c) are met for the previous
				fiscal year; and
								(2)award a grant under this section in a
				fiscal year for which the requirement of subsection (c) has not been met only
				if such requirement was not met because such funding was diverted for response
				to 1 or more natural disasters or in other extenuating circumstances that the
				Secretary may determine appropriate.
								(e)Duration of awardsThe Secretary may award grants to an
				individual grant recipient under this section for periods of not more than 3
				years. In the event the Secretary conducts a program evaluation, funding in the
				second year or third year of the grant, where applicable, shall be contingent
				on a successful program evaluation by the Secretary after the first
				year.
							(f)Progress and evaluation
								(1)In generalThe Secretary shall measure the status and
				success of each grant program authorized under the
				FDA Food Safety Modernization
				Act (and any amendment made by such Act), including the grant
				program under this section. A recipient of a grant described in the preceding
				sentence shall, at the end of each grant year, provide the Secretary with
				information on how grant funds were spent and the status of the efforts by such
				recipient to enhance food safety. To the extent practicable, the Secretary
				shall take the performance of such a grant recipient into account when
				determining whether to continue funding for such recipient.
								(2)No
				duplicationIn carrying out
				paragraph (1), the Secretary shall not duplicate the efforts of the Secretary
				under other provisions of this Act or the FDA
				Food Safety Modernization Act that require measurement and review
				of the activities of grant recipients under either such Act.
								(g)Supplement not supplantGrant funds received under this section
				shall be used to supplement, and not supplant, non-Federal funds and any other
				Federal funds available to carry out the activities described in this
				section.
							(h)Authorization of
				appropriationsFor the
				purpose of making grants under this section, there are authorized to be
				appropriated such sums as may be necessary for fiscal years 2011 through
				2015.
							.
				(b)Centers of ExcellencePart P of the Public Health Service Act (42
			 U.S.C. 280g et seq.) is amended by adding at the end the following:
					
						399V–5.Food safety integrated centers of
				excellence
							(a)In generalNot later than 1 year after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary, acting through the Director of
				the Centers for Disease Control and Prevention and in consultation with the
				working group described in subsection (b)(2), shall designate 5 Integrated Food
				Safety Centers of Excellence (referred to in this section as the Centers
				of Excellence) to serve as resources for Federal, State, and local
				public health professionals to respond to foodborne illness outbreaks. The
				Centers of Excellence shall be headquartered at selected State health
				departments.
							(b)Selection of centers of excellence
								(1)Eligible entitiesTo be eligible to be designated as a Center
				of Excellence under subsection (a), an entity shall—
									(A)be a State health department;
									(B)partner with 1 or more institutions of
				higher education that have demonstrated knowledge, expertise, and meaningful
				experience with regional or national food production, processing, and
				distribution, as well as leadership in the laboratory, epidemiological, and
				environmental detection and investigation of foodborne illness; and
									(C)provide to the Secretary such information,
				at such time, and in such manner, as the Secretary may require.
									(2)Working groupNot later than 180 days after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall establish a diverse
				working group of experts and stakeholders from Federal, State, and local food
				safety and health agencies, the food industry, including food retailers and
				food manufacturers, consumer organizations, and academia to make
				recommendations to the Secretary regarding designations of the Centers of
				Excellence.
								(3)Additional centers of
				excellenceThe Secretary may
				designate eligible entities to be regional Food Safety Centers of Excellence,
				in addition to the 5 Centers designated under subsection (a).
								(c)ActivitiesUnder the leadership of the Director of the
				Centers for Disease Control and Prevention, each Center of Excellence shall be
				based out of a selected State health department, which shall provide assistance
				to other regional, State, and local departments of health through activities
				that include—
								(1)providing resources, including timely
				information concerning symptoms and tests, for frontline health professionals
				interviewing individuals as part of routine surveillance and outbreak
				investigations;
								(2)providing analysis of the timeliness and
				effectiveness of foodborne disease surveillance and outbreak response
				activities;
								(3)providing training for epidemiological and
				environmental investigation of foodborne illness, including suggestions for
				streamlining and standardizing the investigation process;
								(4)establishing fellowships, stipends, and
				scholarships to train future epidemiological and food-safety leaders and to
				address critical workforce shortages;
								(5)training and coordinating State and local
				personnel;
								(6)strengthening capacity to participate in
				existing or new foodborne illness surveillance and environmental assessment
				information systems; and
								(7)conducting research and outreach activities
				focused on increasing prevention, communication, and education regarding food
				safety.
								(d)Report to CongressNot later than 2 years after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall submit to Congress a
				report that—
								(1)describes the effectiveness of the Centers
				of Excellence; and
								(2)provides legislative recommendations or
				describes additional resources required by the Centers of Excellence.
								(e)Authorization of
				appropriationsThere is
				authorized to be appropriated such sums as may be necessary to carry out this
				section.
							(f)No duplication of effortIn carrying out activities of the Centers
				of Excellence or other programs under this section, the Secretary shall not
				duplicate other Federal foodborne illness response
				efforts.
							.
				211.Improving the reportable food
			 registry
				(a)In generalSection 417 (21 U.S.C. 350f) is
			 amended—
					(1)by redesignating subsections (f) through
			 (k) as subsections (i) through (n), respectively; and
					(2)by inserting after subsection (e) the
			 following:
						
							(f)Critical informationExcept with respect to fruits and
				vegetables that are raw agricultural commodities, not more than 18 months after
				the date of enactment of the FDA Food Safety
				Modernization Act, the Secretary may require a responsible party
				to submit to the Secretary consumer-oriented information regarding a reportable
				food, which shall include—
								(1)a description of the article of food as
				provided in subsection (e)(3);
								(2)as provided in subsection (e)(7), affected
				product identification codes, such as UPC, SKU, or lot or batch numbers
				sufficient for the consumer to identify the article of food;
								(3)contact information for the responsible
				party as provided in subsection (e)(8); and
								(4)any other information the Secretary
				determines is necessary to enable a consumer to accurately identify whether
				such consumer is in possession of the reportable food.
								(g)Grocery store notification
								(1)Action by SecretaryThe Secretary shall—
									(A)prepare the critical information described
				under subsection (f) for a reportable food as a standardized one-page
				summary;
									(B)publish such one-page summary on the
				Internet website of the Food and Drug Administration in a format that can be
				easily printed by a grocery store for purposes of consumer notification.
									(2)Action by grocery storeA notification described under paragraph
				(1)(B) shall include the date and time such summary was posted on the Internet
				website of the Food and Drug Administration.
								(h)Consumer notification
								(1)In generalIf a grocery store sold a reportable food
				that is the subject of the posting and such establishment is part of chain of
				establishments with 15 or more physical locations, then such establishment
				shall, not later than 24 hours after a one page summary described in subsection
				(g) is published, prominently display such summary or the information from such
				summary via at least one of the methods identified under paragraph (2) and
				maintain the display for 14 days.
								(2)List of conspicuous locationsNot more than 1 year after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall develop and publish a list
				of acceptable conspicuous locations and manners, from which grocery stores
				shall select at least one, for providing the notification required in paragraph
				(1). Such list shall include—
									(A)posting the notification at or near the
				register;
									(B)providing the location of the reportable
				food;
									(C)providing targeted recall information given
				to customers upon purchase of a food; and
									(D)other such prominent and conspicuous
				locations and manners utilized by grocery stores as of the date of the
				enactment of the FDA Food Safety
				Modernization Act to provide notice of such recalls to consumers
				as considered appropriate by the
				Secretary.
									.
					(b)Prohibited
			 actSection 301 (21 U.S.C.
			 331), as amended by section 206, is amended by adding at the end the
			 following:
					
						(yy)The knowing and willful failure to comply
				with the notification requirement under section
				417(h).
						.
				(c)Conforming amendmentSection 301(e) (21 U.S.C. 331(e)) is
			 amended by striking 417(g) and inserting
			 417(j).
				IIIImproving the safety of imported
			 food
			301.Foreign supplier verification
			 program
				(a)In generalChapter VIII (21 U.S.C. 381 et seq.) is
			 amended by adding at the end the following:
					
						805.Foreign supplier verification
				program
							(a)In general
								(1)Verification requirementExcept as provided under subsections (e)
				and (f), each importer shall perform risk-based foreign supplier verification
				activities for the purpose of verifying that the food imported by the importer
				or agent of an importer is—
									(A)produced in compliance with the
				requirements of section 418 or section 419, as appropriate; and
									(B)is not adulterated under section 402 or
				misbranded under section 403(w).
									(2)Importer definedFor purposes of this section, the term
				importer means, with respect to an article of food—
									(A)the United States owner or consignee of the
				article of food at the time of entry of such article into the United States;
				or
									(B)in the case when there is no United States
				owner or consignee as described in subparagraph (A), the United States agent or
				representative of a foreign owner or consignee of the article of food at the
				time of entry of such article into the United States.
									(b)GuidanceNot later than 1 year after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall issue guidance to assist
				importers in developing foreign supplier verification programs.
							(c)Regulations
								(1)In generalNot later than 1 year after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall promulgate regulations to
				provide for the content of the foreign supplier verification program
				established under subsection (a).
								(2)RequirementsThe regulations promulgated under paragraph
				(1)—
									(A)shall require that the foreign supplier
				verification program of each importer be adequate to provide assurances that
				each foreign supplier to the importer produces the imported food in compliance
				with—
										(i)processes and procedures, including
				reasonably appropriate risk-based preventive controls, that provide the same
				level of public health protection as those required under section 418 or
				section 419 (taking into consideration variances granted under section 419), as
				appropriate; and
										(ii)section 402 and section 403(w).
										(B)shall include such other requirements as
				the Secretary deems necessary and appropriate to verify that food imported into
				the United States is as safe as food produced and sold within the United
				States.
									(3)ConsiderationsIn promulgating regulations under this
				subsection, the Secretary shall, as appropriate, take into account differences
				among importers and types of imported foods, including based on the level of
				risk posed by the imported food.
								(4)ActivitiesVerification activities under a foreign
				supplier verification program under this section may include monitoring records
				for shipments, lot-by-lot certification of compliance, annual on-site
				inspections, checking the hazard analysis and risk-based preventive control
				plan of the foreign supplier, and periodically testing and sampling
				shipments.
								(d)Record maintenance and accessRecords of an importer related to a foreign
				supplier verification program shall be maintained for a period of not less than
				2 years and shall be made available promptly to a duly authorized
				representative of the Secretary upon request.
							(e)Exemption of seafood, juice, and low-acid
				canned food facilities in compliance with HACCPThis section shall not apply to a facility
				if the owner, operator, or agent in charge of such facility is required to
				comply with, and is in compliance with, 1 of the following standards and
				regulations with respect to such facility:
								(1)The Seafood Hazard Analysis Critical
				Control Points Program of the Food and Drug Administration.
								(2)The Juice Hazard Analysis Critical Control
				Points Program of the Food and Drug Administration.
								(3)The Thermally Processed Low-Acid Foods
				Packaged in Hermetically Sealed Containers standards of the Food and Drug
				Administration (or any successor standards).
								The exemption under paragraph (3)
				shall apply only with respect to microbiological hazards that are regulated
				under the standards for Thermally Processed Low-Acid Foods Packaged in
				Hermetically Sealed Containers under part 113 of chapter 21, Code of Federal
				Regulations (or any successor regulations).(f)Additional exemptionsThe Secretary, by notice published in the
				Federal Register, shall establish an exemption from the requirements of this
				section for articles of food imported in small quantities for research and
				evaluation purposes or for personal consumption, provided that such foods are
				not intended for retail sale and are not sold or distributed to the
				public.
							(g)Publication of list of
				participantsThe Secretary
				shall publish and maintain on the Internet Web site of the Food and Drug
				Administration a current list that includes the name of, location of, and other
				information deemed necessary by the Secretary about, importers participating
				under this
				section.
							.
				(b)Prohibited
			 actSection 301 (21 U.S.C.
			 331), as amended by section 211, is amended by adding at the end the
			 following:
					
						(zz)The importation or offering for importation
				of a food if the importer (as defined in section 805) does not have in place a
				foreign supplier verification program in compliance with such section
				805.
						.
				(c)ImportsSection 801(a) (21 U.S.C. 381(a)) is
			 amended by adding or the importer (as defined in section 805) is in
			 violation of such section 805 after or in violation of section
			 505.
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect 2 years after the date of enactment of this
			 Act.
				302.Voluntary qualified importer
			 programChapter VIII (21
			 U.S.C. 381 et seq.), as amended by section 301, is amended by adding at the end
			 the following:
				
					806.Voluntary qualified importer
				program
						(a)In generalBeginning not later than 18 months after
				the date of enactment of the FDA Food Safety
				Modernization Act, the Secretary shall—
							(1)establish a program, in consultation with
				the Secretary of Homeland Security—
								(A)to provide for the expedited review and
				importation of food offered for importation by importers who have voluntarily
				agreed to participate in such program; and
								(B)consistent with section 808, establish a
				process for the issuance of a facility certification to accompany food offered
				for importation by importers who have voluntarily agreed to participate in such
				program; and
								(2)issue a guidance document related to
				participation in, revocation of such participation in, reinstatement in, and
				compliance with, such program.
							(b)Voluntary participationAn importer may request the Secretary to
				provide for the expedited review and importation of designated foods in
				accordance with the program established by the Secretary under subsection
				(a).
						(c)Notice of intent To
				participateAn importer that
				intends to participate in the program under this section in a fiscal year shall
				submit a notice and application to the Secretary of such intent at the time and
				in a manner established by the Secretary.
						(d)EligibilityEligibility shall be limited to an importer
				offering food for importation from a facility that has a certification
				described in subsection (a). In reviewing the applications and making
				determinations on such applications, the Secretary shall consider the risk of
				the food to be imported based on factors, such as the following:
							(1)The known safety risks of the food to be
				imported.
							(2)The compliance history of foreign suppliers
				used by the importer, as appropriate.
							(3)The capability of the regulatory system of
				the country of export to ensure compliance with United States food safety
				standards for a designated food.
							(4)The compliance of the importer with the
				requirements of section 805.
							(5)The recordkeeping, testing, inspections and
				audits of facilities, traceability of articles of food, temperature controls,
				and sourcing practices of the importer.
							(6)The potential risk for intentional
				adulteration of the food.
							(7)Any other factor that the Secretary
				determines appropriate.
							(e)Review and revocationAny importer qualified by the Secretary in
				accordance with the eligibility criteria set forth in this section shall be
				reevaluated not less often than once every 3 years and the Secretary shall
				promptly revoke the qualified importer status of any importer found not to be
				in compliance with such criteria.
						(f)False statementsAny statement or representation made by an
				importer to the Secretary shall be subject to section 1001 of title 18, United
				States Code.
						(g)DefinitionFor purposes of this section, the term
				importer means the person that brings food, or causes food to be
				brought, from a foreign country into the customs territory of the United
				States.
						.
			303.Authority to require import certifications
			 for food
				(a)In generalSection 801(a) (21 U.S.C. 381(a)) is
			 amended by inserting after the third sentence the following: With
			 respect to an article of food, if importation of such food is subject to, but
			 not compliant with, the requirement under subsection (q) that such food be
			 accompanied by a certification or other assurance that the food meets
			 applicable requirements of this Act, then such article shall be refused
			 admission..
				(b)Addition of certification
			 requirementSection 801 (21
			 U.S.C. 381) is amended by adding at the end the following new
			 subsection:
					
						(q)Certifications concerning imported
				foods
							(1)In generalThe Secretary may require, as a condition
				of granting admission to an article of food imported or offered for import into
				the United States, that an entity described in paragraph (3) provide a
				certification, or such other assurances as the Secretary determines
				appropriate, that the article of food complies with applicable requirements of
				this Act. Such certification or assurances may be provided in the form of
				shipment-specific certificates, a listing of certified facilities that
				manufacture, process, pack, or hold such food, or in such other form as the
				Secretary may specify.
							(2)Factors to be considered in requiring
				certificationThe Secretary
				shall base the determination that an article of food is required to have a
				certification described in paragraph (1) on the risk of the food,
				including—
								(A)known safety risks associated with the
				food;
								(B)known food safety risks associated with the
				country, territory, or region of origin of the food;
								(C)a finding by the Secretary, supported by
				scientific, risk-based evidence, that—
									(i)the food safety programs, systems, and
				standards in the country, territory, or region of origin of the food are
				inadequate to ensure that the article of food is as safe as a similar article
				of food that is manufactured, processed, packed, or held in the United States
				in accordance with the requirements of this Act; and
									(ii)the certification would assist the
				Secretary in determining whether to refuse or admit the article of food under
				subsection (a); and
									(D)information submitted to the Secretary in
				accordance with the process established in paragraph (7).
								(3)Certifying entitiesFor purposes of paragraph (1), entities
				that shall provide the certification or assurances described in such paragraph
				are—
								(A)an agency or a representative of the
				government of the country from which the article of food at issue originated,
				as designated by the Secretary; or
								(B)such other persons or entities accredited
				pursuant to section 808 to provide such certification or assurance.
								(4)Renewal and refusal of
				certificationsThe Secretary
				may—
								(A)require that any certification or other
				assurance provided by an entity specified in paragraph (2) be renewed by such
				entity at such times as the Secretary determines appropriate; and
								(B)refuse to accept any certification or
				assurance if the Secretary determines that such certification or assurance is
				not valid or reliable.
								(5)Electronic submissionThe Secretary shall provide for the
				electronic submission of certifications under this subsection.
							(6)False statementsAny statement or representation made by an
				entity described in paragraph (2) to the Secretary shall be subject to section
				1001 of title 18, United States Code.
							(7)Assessment of food safety programs,
				systems, and standardsIf the
				Secretary determines that the food safety programs, systems, and standards in a
				foreign region, country, or territory are inadequate to ensure that an article
				of food is as safe as a similar article of food that is manufactured,
				processed, packed, or held in the United States in accordance with the
				requirements of this Act, the Secretary shall, to the extent practicable,
				identify such inadequacies and establish a process by which the foreign region,
				country, or territory may inform the Secretary of improvements made to such
				food safety program, system, or standard and demonstrate that those controls
				are adequate to ensure that an article of food is as safe as a similar article
				of food that is manufactured, processed, packed, or held in the United States
				in accordance with the requirements of this
				Act.
							.
				(c)Conforming technical
			 amendmentSection 801(b) (21
			 U.S.C. 381(b)) is amended in the second sentence by striking with
			 respect to an article included within the provision of the fourth sentence of
			 subsection (a) and inserting with respect to an article
			 described in subsection (a) relating to the requirements of sections 760 or
			 761,.
				(d)No limit on authorityNothing in the amendments made by this
			 section shall limit the authority of the Secretary to conduct inspections of
			 imported food or to take such other steps as the Secretary deems appropriate to
			 determine the admissibility of imported food.
				304.Prior notice of imported food
			 shipments
				(a)In generalSection 801(m)(1) (21 U.S.C. 381(m)(1)) is
			 amended by inserting any country to which the article has been refused
			 entry; after the country from which the article is
			 shipped;.
				(b)RegulationsNot later than 120 days after the date of
			 enactment of this Act, the Secretary shall issue an interim final rule amending
			 subpart I of part 1 of title 21, Code of Federal Regulations, to implement the
			 amendment made by this section.
				(c)Effective
			 dateThe amendment made by
			 this section shall take effect 180 days after the date of enactment of this
			 Act.
				305.Building capacity of foreign governments
			 with respect to food safety
				(a)In generalThe Secretary shall, not later than 2 years
			 of the date of enactment of this Act, develop a comprehensive plan to expand
			 the technical, scientific, and regulatory food safety capacity of foreign
			 governments, and their respective food industries, from which foods are
			 exported to the United States.
				(b)ConsultationIn developing the plan under subsection
			 (a), the Secretary shall consult with the Secretary of Agriculture, Secretary
			 of State, Secretary of the Treasury, the Secretary of Homeland Security, the
			 United States Trade Representative, and the Secretary of Commerce,
			 representatives of the food industry, appropriate foreign government officials,
			 nongovernmental organizations that represent the interests of consumers, and
			 other stakeholders.
				(c)PlanThe plan developed under subsection (a)
			 shall include, as appropriate, the following:
					(1)Recommendations for bilateral and
			 multilateral arrangements and agreements, including provisions to provide for
			 responsibility of exporting countries to ensure the safety of food.
					(2)Provisions for secure electronic data
			 sharing.
					(3)Provisions for mutual recognition of
			 inspection reports.
					(4)Training of foreign governments and food
			 producers on United States requirements for safe food.
					(5)Recommendations on whether and how to
			 harmonize requirements under the Codex Alimentarius.
					(6)Provisions for the multilateral acceptance
			 of laboratory methods and testing and detection techniques.
					(d)Rule of constructionNothing in this section shall be construed
			 to affect the regulation of dietary supplements under the Dietary Supplement
			 Health and Education Act of 1994 (Public Law 103–417).
				306.Inspection of foreign food
			 facilities
				(a)In generalChapter VIII (21 U.S.C. 381 et seq.), as
			 amended by section 302, is amended by inserting at the end the
			 following:
					
						807.Inspection of foreign food
				facilities
							(a)InspectionThe Secretary—
								(1)may enter into arrangements and agreements
				with foreign governments to facilitate the inspection of foreign facilities
				registered under section 415; and
								(2)shall direct resources to inspections of
				foreign facilities, suppliers, and food types, especially such facilities,
				suppliers, and food types that present a high risk (as identified by the
				Secretary), to help ensure the safety and security of the food supply of the
				United States.
								(b)Effect of inability To
				inspectNotwithstanding any
				other provision of law, food shall be refused admission into the United States
				if it is from a foreign factory, warehouse, or other establishment of which the
				owner, operator, or agent in charge, or the government of the foreign country,
				refuses to permit entry of United States inspectors or other individuals duly
				designated by the Secretary, upon request, to inspect such factory, warehouse,
				or other establishment. For purposes of this subsection, such an owner,
				operator, or agent in charge shall be considered to have refused an inspection
				if such owner, operator, or agent in charge does not permit an inspection of a
				factory, warehouse, or other establishment during the 24-hour period after such
				request is submitted, or after such other time period, as agreed upon by the
				Secretary and the foreign factory, warehouse, or other
				establishment.
							.
				
				(b)Inspection by the Secretary of
			 Commerce
					(1)In generalThe Secretary of Commerce, in coordination
			 with the Secretary of Health and Human Services, may send 1 or more inspectors
			 to a country or facility of an exporter from which seafood imported into the
			 United States originates. The inspectors shall assess practices and processes
			 used in connection with the farming, cultivation, harvesting, preparation for
			 market, or transportation of such seafood and may provide technical assistance
			 related to such activities.
					(2)Inspection report
						(A)In generalThe Secretary of Health and Human Services,
			 in coordination with the Secretary of Commerce, shall—
							(i)prepare an inspection report for each
			 inspection conducted under paragraph (1);
							(ii)provide the report to the country or
			 exporter that is the subject of the report; and
							(iii)provide a 30-day period during which the
			 country or exporter may provide a rebuttal or other comments on the findings of
			 the report to the Secretary of Health and Human Services.
							(B)Distribution and use of
			 reportThe Secretary of
			 Health and Human Services shall consider the inspection reports described in
			 subparagraph (A) in distributing inspection resources under section 421 of the
			 Federal Food, Drug, and Cosmetic Act, as added by section 201.
						307.Accreditation of third-party
			 auditorsChapter VIII (21
			 U.S.C. 381 et seq.), as amended by section 306, is amended by adding at the end
			 the following:
				
					808.Accreditation of third-party
				auditors
						(a)DefinitionsIn this section:
							(1)Audit agentThe term audit agent means an
				individual who is an employee or agent of an accredited third-party auditor
				and, although not individually accredited, is qualified to conduct food safety
				audits on behalf of an accredited third-party auditor.
							(2)Accreditation bodyThe term accreditation body
				means an authority that performs accreditation of third-party auditors.
							(3)Third-party auditorThe term third-party auditor
				means a foreign government, agency of a foreign government, foreign
				cooperative, or any other third party, as the Secretary determines appropriate
				in accordance with the model standards described in subsection (b)(2), that is
				eligible to be considered for accreditation to conduct food safety audits to
				certify that eligible entities meet the applicable requirements of this
				section. A third-party auditor may be a single individual. A third-party
				auditor may employ or use audit agents to help conduct consultative and
				regulatory audits.
							(4)Accredited third-party
				auditorThe term
				accredited third-party auditor means a third-party auditor
				accredited by an accreditation body to conduct audits of eligible entities to
				certify that such eligible entities meet the applicable requirements of this
				section. An accredited third-party auditor may be an individual who conducts
				food safety audits to certify that eligible entities meet the applicable
				requirements of this section.
							(5)Consultative auditThe term consultative audit
				means an audit of an eligible entity—
								(A)to determine whether such entity is in
				compliance with the provisions of this Act and with applicable industry
				standards and practices; and
								(B)the results of which are for internal
				purposes only.
								(6)Eligible entityThe term eligible entity means
				a foreign entity, including a foreign facility registered under section 415, in
				the food import supply chain that chooses to be audited by an accredited
				third-party auditor or the audit agent of such accredited third-party
				auditor.
							(7)Regulatory auditThe term regulatory audit
				means an audit of an eligible entity—
								(A)to determine whether such entity is in
				compliance with the provisions of this Act; and
								(B)the results of which determine—
									(i)whether an article of food manufactured,
				processed, packed, or held by such entity is eligible to receive a food
				certification under section 801(q); or
									(ii)whether a facility is eligible to receive a
				facility certification under section 806(a) for purposes of participating in
				the program under section 806.
									(b)Accreditation system
							(1)Accreditation bodies
								(A)Recognition of accreditation
				bodies
									(i)In generalNot later than 2 years after the date of
				enactment of the FDA Food Safety Modernization Act, the Secretary shall
				establish a system for the recognition of accreditation bodies that accredit
				third-party auditors to certify that eligible entities meet the applicable
				requirements of this section.
									(ii)Direct accreditationIf, by the date that is 2 years after the
				date of establishment of the system described in clause (i), the Secretary has
				not identified and recognized an accreditation body to meet the requirements of
				this section, the Secretary may directly accredit third-party auditors.
									(B)NotificationEach accreditation body recognized by the
				Secretary shall submit to the Secretary a list of all accredited third-party
				auditors accredited by such body and the audit agents of such auditors.
								(C)Revocation of recognition as an
				accreditation bodyThe
				Secretary shall promptly revoke the recognition of any accreditation body found
				not to be in compliance with the requirements of this section.
								(D)ReinstatementThe Secretary shall establish procedures to
				reinstate recognition of an accreditation body if the Secretary determines,
				based on evidence presented by such accreditation body, that revocation was
				inappropriate or that the body meets the requirements for recognition under
				this section.
								(2)Model accreditation standardsNot later than 18 months after the date of
				enactment of the FDA Food Safety
				Modernization Act, the Secretary shall develop model standards,
				including requirements for regulatory audit reports, and each recognized
				accreditation body shall ensure that third-party auditors and audit agents of
				such auditors meet such standards in order to qualify such third-party auditors
				as accredited third-party auditors under this section. In developing the model
				standards, the Secretary shall look to standards in place on the date of the
				enactment of this section for guidance, to avoid unnecessary duplication of
				efforts and costs.
							(c)Third-party auditors
							(1)Requirements for accreditation as a
				third-party auditor
								(A)Foreign governmentsPrior to accrediting a foreign government
				or an agency of a foreign government as an accredited third-party auditor, the
				accreditation body (or, in the case of direct accreditation under subsection
				(b)(1)(A)(ii), the Secretary) shall perform such reviews and audits of food
				safety programs, systems, and standards of the government or agency of the
				government as the Secretary deems necessary, including requirements under the
				model standards developed under subsection (b)(2), to determine that the
				foreign government or agency of the foreign government is capable of adequately
				ensuring that eligible entities or foods certified by such government or agency
				meet the requirements of this Act with respect to food manufactured, processed,
				packed, or held for import into the United States.
								(B)Foreign cooperatives and other third
				partiesPrior to accrediting
				a foreign cooperative that aggregates the products of growers or processors, or
				any other third party to be an accredited third-party auditor, the
				accreditation body (or, in the case of direct accreditation under subsection
				(b)(1)(A)(ii), the Secretary) shall perform such reviews and audits of the
				training and qualifications of audit agents used by that cooperative or party
				and conduct such reviews of internal systems and such other investigation of
				the cooperative or party as the Secretary deems necessary, including
				requirements under the model standards developed under subsection (b)(2), to
				determine that each eligible entity certified by the cooperative or party has
				systems and standards in use to ensure that such entity or food meets the
				requirements of this Act.
								(2)Requirement to issue certification of
				eligible entities or foods
								(A)In generalAn accreditation body (or, in the case of
				direct accreditation under subsection (b)(1)(A)(ii), the Secretary) may not
				accredit a third-party auditor unless such third-party auditor agrees to issue
				a written and, as appropriate, electronic food certification, described in
				section 801(q), or facility certification under section 806(a), as appropriate,
				to accompany each food shipment for import into the United States from an
				eligible entity, subject to requirements set forth by the Secretary. Such
				written or electronic certification may be included with other documentation
				regarding such food shipment. The Secretary shall consider certifications under
				section 801(q) and participation in the voluntary qualified importer program
				described in section 806 when targeting inspection resources under section
				421.
								(B)Purpose of certificationThe Secretary shall use certification
				provided by accredited third-party auditors to—
									(i)determine, in conjunction with any other
				assurances the Secretary may require under section 801(q), whether a food
				satisfies the requirements of such section; and
									(ii)determine whether a facility is eligible to
				be a facility from which food may be offered for import under the voluntary
				qualified importer program under section 806.
									(C)Requirements for issuing
				certification
									(i)In generalAn accredited third-party auditor shall
				issue a food certification under section 801(q) or a facility certification
				described under subparagraph (B) only after conducting a regulatory audit and
				such other activities that may be necessary to establish compliance with the
				requirements of such sections.
									(ii)Provision of certificationOnly an accredited third-party auditor or
				the Secretary may provide a facility certification under section 806(a). Only
				those parties described in 801(q)(3) or the Secretary may provide a food
				certification under 301(g).
									(3)Audit report submission
				requirements
								(A)Requirements in generalAs a condition of accreditation, not later
				than 45 days after conducting an audit, an accredited third-party auditor or
				audit agent of such auditor shall prepare, and, in the case of a regulatory
				audit, submit, the audit report for each audit conducted, in a form and manner
				designated by the Secretary, which shall include—
									(i)the identity of the persons at the audited
				eligible entity responsible for compliance with food safety
				requirements;
									(ii)the dates of the audit;
									(iii)the scope of the audit; and
									(iv)any other information required by the
				Secretary that relates to or may influence an assessment of compliance with
				this Act.
									(B)RecordsFollowing any accreditation of a
				third-party auditor, the Secretary may, at any time, require the accredited
				third-party auditor to submit to the Secretary an onsite audit report and such
				other reports or documents required as part of the audit process, for any
				eligible entity certified by the third-party auditor or audit agent of such
				auditor. Such report may include documentation that the eligible entity is in
				compliance with any applicable registration requirements.
								(C)LimitationThe requirement under subparagraph (B)
				shall not include any report or other documents resulting from a consultative
				audit by the accredited third-party auditor, except that the Secretary may
				access the results of a consultative audit in accordance with section
				414.
								(4)Requirements of accredited third-party
				auditors and audit agents of such auditors
								(A)Risks to public healthIf, at any time during an audit, an
				accredited third-party auditor or audit agent of such auditor discovers a
				condition that could cause or contribute to a serious risk to the public
				health, such auditor shall immediately notify the Secretary of—
									(i)the identification of the eligible entity
				subject to the audit; and
									(ii)such condition.
									(B)Types of auditsAn accredited third-party auditor or audit
				agent of such auditor may perform consultative and regulatory audits of
				eligible entities.
								(C)Limitations
									(i)In generalAn accredited third party auditor may not
				perform a regulatory audit of an eligible entity if such agent has performed a
				consultative audit or a regulatory audit of such eligible entity during the
				previous 13-month period.
									(ii)WaiverThe Secretary may waive the application of
				clause (i) if the Secretary determines that there is insufficient access to
				accredited third-party auditors in a country or region.
									(5)Conflicts of interest
								(A)Third-party auditorsAn accredited third-party auditor
				shall—
									(i)not be owned, managed, or controlled by any
				person that owns or operates an eligible entity to be certified by such
				auditor;
									(ii)in carrying out audits of eligible entities
				under this section, have procedures to ensure against the use of any officer or
				employee of such auditor that has a financial conflict of interest regarding an
				eligible entity to be certified by such auditor; and
									(iii)annually make available to the Secretary
				disclosures of the extent to which such auditor and the officers and employees
				of such auditor have maintained compliance with clauses (i) and (ii) relating
				to financial conflicts of interest.
									(B)Audit agentsAn audit agent shall—
									(i)not own or operate an eligible entity to be
				audited by such agent;
									(ii)in carrying out audits of eligible entities
				under this section, have procedures to ensure that such agent does not have a
				financial conflict of interest regarding an eligible entity to be audited by
				such agent; and
									(iii)annually make available to the Secretary
				disclosures of the extent to which such agent has maintained compliance with
				clauses (i) and (ii) relating to financial conflicts of interest.
									(C)RegulationsThe Secretary shall promulgate regulations
				not later than 18 months after the date of enactment of the
				FDA Food Safety Modernization
				Act to implement this section and to ensure that there are
				protections against conflicts of interest between an accredited third-party
				auditor and the eligible entity to be certified by such auditor or audited by
				such audit agent. Such regulations shall include—
									(i)requiring that audits performed under this
				section be unannounced;
									(ii)a structure to decrease the potential for
				conflicts of interest, including timing and public disclosure, for fees paid by
				eligible entities to accredited third-party auditors; and
									(iii)appropriate limits on financial
				affiliations between an accredited third-party auditor or audit agents of such
				auditor and any person that owns or operates an eligible entity to be certified
				by such auditor, as described in subparagraphs (A) and (B).
									(6)Withdrawal of accreditation
								(A)In generalThe Secretary shall withdraw accreditation
				from an accredited third-party auditor—
									(i)if food certified under section 801(q) or
				from a facility certified under paragraph (2)(B) by such third-party auditor is
				linked to an outbreak of foodborne illness that has a reasonable probability of
				causing serious adverse health consequences or death in humans or
				animals;
									(ii)following an evaluation and finding by the
				Secretary that the third-party auditor no longer meets the requirements for
				accreditation; or
									(iii)following a refusal to allow United States
				officials to conduct such audits and investigations as may be necessary to
				ensure continued compliance with the requirements set forth in this
				section.
									(B)Additional basis for withdrawal of
				accreditationThe Secretary
				may withdraw accreditation from an accredited third-party auditor in the case
				that such third-party auditor is accredited by an accreditation body for which
				recognition as an accreditation body under subsection (b)(1)(C) is revoked, if
				the Secretary determines that there is good cause for the withdrawal.
								(C)ExceptionThe Secretary may waive the application of
				subparagraph (A)(i) if the Secretary—
									(i)conducts an investigation of the material
				facts related to the outbreak of human or animal illness; and
									(ii)reviews the steps or actions taken by the
				third party auditor to justify the certification and determines that the
				accredited third-party auditor satisfied the requirements under section 801(q)
				of certifying the food, or the requirements under paragraph (2)(B) of
				certifying the entity.
									(7)ReaccreditationThe Secretary shall establish procedures to
				reinstate the accreditation of a third-party auditor for which accreditation
				has been withdrawn under paragraph (6)—
								(A)if the Secretary determines, based on
				evidence presented, that the third-party auditor satisfies the requirements of
				this section and adequate grounds for revocation no longer exist; and
								(B)in the case of a third-party auditor
				accredited by an accreditation body for which recognition as an accreditation
				body under subsection (b)(1)(C) is revoked—
									(i)if the third-party auditor becomes
				accredited not later than 1 year after revocation of accreditation under
				paragraph (6)(A), through direct accreditation under subsection (b)(1)(A)(ii)
				or by an accreditation body in good standing; or
									(ii)under such conditions as the Secretary may
				require for a third-party auditor under paragraph (6)(B).
									(8)Neutralizing costsThe Secretary shall establish by regulation
				a reimbursement (user fee) program, similar to the method described in section
				203(h) of the Agriculture Marketing Act of 1946, by which the Secretary
				assesses fees and requires accredited third-party auditors and audit agents to
				reimburse the Food and Drug Administration for the work performed to establish
				and administer the accreditation system under this section. The Secretary shall
				make operating this program revenue-neutral and shall not generate surplus
				revenue from such a reimbursement mechanism. Fees authorized under this
				paragraph shall be collected and available for obligation only to the extent
				and in the amount provided in advance in appropriation Acts. Such fees are
				authorized to remain available until expended.
							(d)Recertification of eligible
				entitiesAn eligible entity
				shall apply for annual recertification by an accredited third-party auditor if
				such entity—
							(1)intends to participate in voluntary
				qualified importer program under section 806; or
							(2)is required to provide to the Secretary a
				certification under section 801(q) for any food from such entity.
							(e)False statementsAny statement or representation
				made—
							(1)by an employee or agent of an eligible
				entity to an accredited third-party auditor or audit agent; or
							(2)by an accredited third-party auditor to the
				Secretary,
							shall be subject to section 1001 of
				title 18, United States Code.(f)MonitoringTo ensure compliance with the requirements
				of this section, the Secretary shall—
							(1)periodically, or at least once every 4
				years, reevaluate the accreditation bodies described in subsection
				(b)(1);
							(2)periodically, or at least once every 4
				years, evaluate the performance of each accredited third-party auditor, through
				the review of regulatory audit reports by such auditors, the compliance history
				as available of eligible entities certified by such auditors, and any other
				measures deemed necessary by the Secretary;
							(3)at any time, conduct an onsite audit of any
				eligible entity certified by an accredited third-party auditor, with or without
				the auditor present; and
							(4)take any other measures deemed necessary by
				the Secretary.
							(g)Publicly available registryThe Secretary shall establish a publicly
				available registry of accreditation bodies and of accredited third-party
				auditors, including the name of, contact information for, and other information
				deemed necessary by the Secretary about such bodies and auditors.
						(h)Limitations
							(1)No effect on section 704
				inspectionsThe audits
				performed under this section shall not be considered inspections under section
				704.
							(2)No effect on inspection
				authorityNothing in this
				section affects the authority of the Secretary to inspect any eligible entity
				pursuant to this
				Act.
							.
			308.Foreign offices of the Food and Drug
			 Administration
				(a)In generalThe Secretary shall establish offices of
			 the Food and Drug Administration in foreign countries selected by the
			 Secretary, to provide assistance to the appropriate governmental entities of
			 such countries with respect to measures to provide for the safety of articles
			 of food and other products regulated by the Food and Drug Administration
			 exported by such country to the United States, including by directly conducting
			 risk-based inspections of such articles and supporting such inspections by such
			 governmental entity.
				(b)ConsultationIn establishing the foreign offices
			 described in subsection (a), the Secretary shall consult with the Secretary of
			 State, the Secretary of Homeland Security, and the United States Trade
			 Representative.
				(c)ReportNot later than October 1, 2011, the
			 Secretary shall submit to Congress a report on the basis for the selection by
			 the Secretary of the foreign countries in which the Secretary established
			 offices, the progress which such offices have made with respect to assisting
			 the governments of such countries in providing for the safety of articles of
			 food and other products regulated by the Food and Drug Administration exported
			 to the United States, and the plans of the Secretary for establishing
			 additional foreign offices of the Food and Drug Administration, as
			 appropriate.
				309.Smuggled food
				(a)In generalNot later than 180 days after the enactment
			 of this Act, the Secretary shall, in coordination with the Secretary of
			 Homeland Security, develop and implement a strategy to better identify smuggled
			 food and prevent entry of such food into the United States.
				(b)Notification to Homeland
			 SecurityNot later than 10
			 days after the Secretary identifies a smuggled food that the Secretary believes
			 would cause serious adverse health consequences or death to humans or animals,
			 the Secretary shall provide to the Secretary of Homeland Security a
			 notification under section 417(n) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 350f(k)) describing the smuggled food and, if available, the names
			 of the individuals or entities that attempted to import such food into the
			 United States.
				(c)Public notificationIf the Secretary—
					(1)identifies a smuggled food;
					(2)reasonably believes exposure to the food
			 would cause serious adverse health consequences or death to humans or animals;
			 and
					(3)reasonably believes that the food has
			 entered domestic commerce and is likely to be consumed,
					the Secretary shall promptly issue a
			 press release describing that food and shall use other emergency communication
			 or recall networks, as appropriate, to warn consumers and vendors about the
			 potential threat.(d)Effect of sectionNothing in this section shall affect the
			 authority of the Secretary to issue public notifications under other
			 circumstances.
				(e)DefinitionIn this subsection, the term
			 smuggled food means any food that a person introduces into the
			 United States through fraudulent means or with the intent to defraud or
			 mislead.
				IVMiscellaneous provisions
			401.Funding for food safety
				(a)In generalThere are authorized to be appropriated to
			 carry out the activities of the Center for Food Safety and Applied Nutrition,
			 the Center for Veterinary Medicine, and related field activities in the Office
			 of Regulatory Affairs of the Food and Drug Administration such sums as may be
			 necessary for fiscal years 2011 through 2015.
				(b)Increased number of field staff
					(1)In generalTo carry out the activities of the Center
			 for Food Safety and Applied Nutrition, the Center for Veterinary Medicine, and
			 related field activities of the Office of Regulatory Affairs of the Food and
			 Drug Administration, the Secretary of Health and Human Services shall increase
			 the field staff of such Centers and Office with a goal of not fewer
			 than—
						(A)4,000 staff members in fiscal year
			 2011;
						(B)4,200 staff members in fiscal year
			 2012;
						(C)4,600 staff members in fiscal year 2013;
			 and
						(D)5,000 staff members in fiscal year
			 2014.
						(2)Field staff for food defenseThe goal under paragraph (1) shall include
			 an increase of 150 employees by fiscal year 2011 to—
						(A)provide additional detection of and
			 response to food defense threats; and
						(B)detect, track, and remove smuggled food (as
			 defined in section 309) from commerce.
						402.Employee protectionsChapter X of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 391 et seq.), as amended by section 209, is further
			 amended by adding at the end the following:
				
					1012.Employee protections
						(a)In generalNo entity engaged in the manufacture,
				processing, packing, transporting, distribution, reception, holding, or
				importation of food may discharge an employee or otherwise discriminate against
				an employee with respect to compensation, terms, conditions, or privileges of
				employment because the employee, whether at the employee's initiative or in the
				ordinary course of the employee's duties (or any person acting pursuant to a
				request of the employee)—
							(1)provided, caused to be provided, or is
				about to provide or cause to be provided to the employer, the Federal
				Government, or the attorney general of a State information relating to any
				violation of, or any act or omission the employee reasonably believes to be a
				violation of any provision of this Act or any order, rule, regulation,
				standard, or ban under this Act, or any order, rule, regulation, standard, or
				ban under this Act;
							(2)testified or is about to testify in a
				proceeding concerning such violation;
							(3)assisted or participated or is about to
				assist or participate in such a proceeding; or
							(4)objected to, or refused to participate in,
				any activity, policy, practice, or assigned task that the employee (or other
				such person) reasonably believed to be in violation of any provision of this
				Act, or any order, rule, regulation, standard, or ban under this Act.
							(b)Process
							(1)In generalA person who believes that he or she has
				been discharged or otherwise discriminated against by any person in violation
				of subsection (a) may, not later than 180 days after the date on which such
				violation occurs, file (or have any person file on his or her behalf) a
				complaint with the Secretary of Labor (referred to in this section as the
				Secretary) alleging such discharge or discrimination and
				identifying the person responsible for such act. Upon receipt of such a
				complaint, the Secretary shall notify, in writing, the person named in the
				complaint of the filing of the complaint, of the allegations contained in the
				complaint, of the substance of evidence supporting the complaint, and of the
				opportunities that will be afforded to such person under paragraph (2).
							(2)Investigation
								(A)In generalNot later than 60 days after the date of
				receipt of a complaint filed under paragraph (1) and after affording the
				complainant and the person named in the complaint an opportunity to submit to
				the Secretary a written response to the complaint and an opportunity to meet
				with a representative of the Secretary to present statements from witnesses,
				the Secretary shall initiate an investigation and determine whether there is
				reasonable cause to believe that the complaint has merit and notify, in
				writing, the complainant and the person alleged to have committed a violation
				of subsection (a) of the Secretary's findings.
								(B)Reasonable cause found; preliminary
				orderIf the Secretary
				concludes that there is reasonable cause to believe that a violation of
				subsection (a) has occurred, the Secretary shall accompany the Secretary's
				findings with a preliminary order providing the relief prescribed by paragraph
				(3)(B). Not later than 30 days after the date of notification of findings under
				this paragraph, the person alleged to have committed the violation or the
				complainant may file objections to the findings or preliminary order, or both,
				and request a hearing on the record. The filing of such objections shall not
				operate to stay any reinstatement remedy contained in the preliminary order.
				Any such hearing shall be conducted expeditiously. If a hearing is not
				requested in such 30-day period, the preliminary order shall be deemed a final
				order that is not subject to judicial review.
								(C)Dismissal of complaint
									(i)Standard for complainantThe Secretary shall dismiss a complaint
				filed under this subsection and shall not conduct an investigation otherwise
				required under subparagraph (A) unless the complainant makes a prima facie
				showing that any behavior described in paragraphs (1) through (4) of subsection
				(a) was a contributing factor in the unfavorable personnel action alleged in
				the complaint.
									(ii)Standard for employerNotwithstanding a finding by the Secretary
				that the complainant has made the showing required under clause (i), no
				investigation otherwise required under subparagraph (A) shall be conducted if
				the employer demonstrates, by clear and convincing evidence, that the employer
				would have taken the same unfavorable personnel action in the absence of that
				behavior.
									(iii)Violation standardThe Secretary may determine that a
				violation of subsection (a) has occurred only if the complainant demonstrates
				that any behavior described in paragraphs (1) through (4) of subsection (a) was
				a contributing factor in the unfavorable personnel action alleged in the
				complaint.
									(iv)Relief standardRelief may not be ordered under
				subparagraph (A) if the employer demonstrates by clear and convincing evidence
				that the employer would have taken the same unfavorable personnel action in the
				absence of that behavior.
									(3)Final order
								(A)In generalNot later than 120 days after the date of
				conclusion of any hearing under paragraph (2), the Secretary shall issue a
				final order providing the relief prescribed by this paragraph or denying the
				complaint. At any time before issuance of a final order, a proceeding under
				this subsection may be terminated on the basis of a settlement agreement
				entered into by the Secretary, the complainant, and the person alleged to have
				committed the violation.
								(B)Content of orderIf, in response to a complaint filed under
				paragraph (1), the Secretary determines that a violation of subsection (a) has
				occurred, the Secretary shall order the person who committed such
				violation—
									(i)to take affirmative action to abate the
				violation;
									(ii)to reinstate the complainant to his or her
				former position together with compensation (including back pay) and restore the
				terms, conditions, and privileges associated with his or her employment;
				and
									(iii)to provide compensatory damages to the
				complainant.
									(C)PenaltyIf such an order is issued under this
				paragraph, the Secretary, at the request of the complainant, shall assess
				against the person against whom the order is issued a sum equal to the
				aggregate amount of all costs and expenses (including attorneys' and expert
				witness fees) reasonably incurred, as determined by the Secretary, by the
				complainant for, or in connection with, the bringing of the complaint upon
				which the order was issued.
								(D)Bad faith claimIf the Secretary finds that a complaint
				under paragraph (1) is frivolous or has been brought in bad faith, the
				Secretary may award to the prevailing employer a reasonable attorneys' fee, not
				exceeding $1,000, to be paid by the complainant.
								(4)Action in court
								(A)In generalIf the Secretary has not issued a final
				decision within 210 days after the filing of the complaint, or within 90 days
				after receiving a written determination, the complainant may bring an action at
				law or equity for de novo review in the appropriate district court of the
				United States with jurisdiction, which shall have jurisdiction over such an
				action without regard to the amount in controversy, and which action shall, at
				the request of either party to such action, be tried by the court with a jury.
				The proceedings shall be governed by the same legal burdens of proof specified
				in paragraph (2)(C).
								(B)ReliefThe court shall have jurisdiction to grant
				all relief necessary to make the employee whole, including injunctive relief
				and compensatory damages, including—
									(i)reinstatement with the same seniority
				status that the employee would have had, but for the discharge or
				discrimination;
									(ii)the amount of back pay, with interest;
				and
									(iii)compensation for any special damages
				sustained as a result of the discharge or discrimination, including litigation
				costs, expert witness fees, and reasonable attorney's fees.
									(5)Review
								(A)In generalUnless the complainant brings an action
				under paragraph (4), any person adversely affected or aggrieved by a final
				order issued under paragraph (3) may obtain review of the order in the United
				States Court of Appeals for the circuit in which the violation, with respect to
				which the order was issued, allegedly occurred or the circuit in which the
				complainant resided on the date of such violation. The petition for review must
				be filed not later than 60 days after the date of the issuance of the final
				order of the Secretary. Review shall conform to chapter 7 of title 5, United
				States Code. The commencement of proceedings under this subparagraph shall not,
				unless ordered by the court, operate as a stay of the order.
								(B)No judicial reviewAn order of the Secretary with respect to
				which review could have been obtained under subparagraph (A) shall not be
				subject to judicial review in any criminal or other civil proceeding.
								(6)Failure to comply with orderWhenever any person has failed to comply
				with an order issued under paragraph (3), the Secretary may file a civil action
				in the United States district court for the district in which the violation was
				found to occur, or in the United States district court for the District of
				Columbia, to enforce such order. In actions brought under this paragraph, the
				district courts shall have jurisdiction to grant all appropriate relief
				including, but not limited to, injunctive relief and compensatory
				damages.
							(7)Civil action to require compliance
								(A)In generalA person on whose behalf an order was
				issued under paragraph (3) may commence a civil action against the person to
				whom such order was issued to require compliance with such order. The
				appropriate United States district court shall have jurisdiction, without
				regard to the amount in controversy or the citizenship of the parties, to
				enforce such order.
								(B)AwardThe court, in issuing any final order under
				this paragraph, may award costs of litigation (including reasonable attorneys'
				and expert witness fees) to any party whenever the court determines such award
				is appropriate.
								(c)Effect of section
							(1)Other lawsNothing in this section preempts or
				diminishes any other safeguards against discrimination, demotion, discharge,
				suspension, threats, harassment, reprimand, retaliation, or any other manner of
				discrimination provided by Federal or State law.
							(2)Rights of employeesNothing in this section shall be construed
				to diminish the rights, privileges, or remedies of any employee under any
				Federal or State law or under any collective bargaining agreement. The rights
				and remedies in this section may not be waived by any agreement, policy, form,
				or condition of employment.
							(d)EnforcementAny nondiscretionary duty imposed by this
				section shall be enforceable in a mandamus proceeding brought under section
				1361 of title 28, United States Code.
						(e)LimitationSubsection (a) shall not apply with respect
				to an employee of an entity engaged in the manufacture, processing, packing,
				transporting, distribution, reception, holding, or importation of food who,
				acting without direction from such entity (or such entity's agent),
				deliberately causes a violation of any requirement relating to any violation or
				alleged violation of any order, rule, regulation, standard, or ban under this
				Act.
						.
			403.Jurisdiction; authoritiesNothing in this Act, or an amendment made by
			 this Act, shall be construed to—
				(1)alter the jurisdiction between the
			 Secretary of Agriculture and the Secretary of Health and Human Services, under
			 applicable statutes, regulations, or agreements regarding voluntary inspection
			 of non-amenable species under the Agricultural Marketing Act of 1946 (7 U.S.C.
			 1621 et seq.);
				(2)alter the jurisdiction between the Alcohol
			 and Tobacco Tax and Trade Bureau and the Secretary of Health and Human
			 Services, under applicable statutes and regulations;
				(3)limit the authority of the Secretary of
			 Health and Human Services under—
					(A)the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) as in effect on the day before the date of enactment of
			 this Act; or
					(B)the Public Health Service Act (42 U.S.C.
			 301 et seq.) as in effect on the day before the date of enactment of this
			 Act;
					(4)alter or limit the authority of the
			 Secretary of Agriculture under the laws administered by such Secretary,
			 including—
					(A)the Federal Meat Inspection Act (21 U.S.C.
			 601 et seq.);
					(B)the Poultry Products Inspection Act (21
			 U.S.C. 451 et seq.);
					(C)the Egg Products Inspection Act (21 U.S.C.
			 1031 et seq.);
					(D)the United States Grain Standards Act (7
			 U.S.C. 71 et seq.);
					(E)the Packers and Stockyards Act, 1921 (7
			 U.S.C. 181 et seq.);
					(F)the United States Warehouse Act (7 U.S.C.
			 241 et seq.);
					(G)the Agricultural Marketing Act of 1946 (7
			 U.S.C. 1621 et seq.); and
					(H)the Agricultural Adjustment Act (7 U.S.C.
			 601 et seq.), reenacted with the amendments made by the Agricultural Marketing
			 Agreement Act of 1937; or
					(5)alter, impede, or affect the authority of
			 the Secretary of Homeland Security under the Homeland Security Act of 2002 (6
			 U.S.C. 101 et seq.) or any other statute, including any authority related to
			 securing the borders of the United States, managing ports of entry, or
			 agricultural import and entry inspection activities.
				404.Compliance with international
			 agreementsNothing in this Act
			 (or an amendment made by this Act) shall be construed in a manner inconsistent
			 with the agreement establishing the World Trade Organization or any other
			 treaty or international agreement to which the United States is a party.
			405.Determination of budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
	
		
			Passed the Senate November 30,
			 2010.
			
			Secretary
		
	
	
	
